Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 1 of 93 PageID# 7140




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division

  CENTER FOR WORKPLACE COMPLIANCE
  (f/k/a EQUAL EMPLOYMENT ADVISORY
  COUNCIL),
  Plaintiff,

  v.                                              Case No. 1:20-cv-01387-AJT-JFA

  LITTLER MENDELSON, P.C., LANCE E. GIBBONS,
  THERESA GOKTURK (a/k/a CHRIS GOKTURK), and
  DOE DEFENDANTS 1-10, INCLUSIVE,

  Defendants.                                     JURY TRIAL DEMANDED


                         THIRD AMENDED COMPLAINT
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 2 of 93 PageID# 7141


                                                 TABLE OF CONTENTS

                                                                                                                                       Page


 I.     INTRODUCTION............................................................................................................ 1
 II.    PARTIES .......................................................................................................................... 6
 III.   JURISDICTION AND VENUE ...................................................................................... 7
 IV.    FACTUAL BACKGROUND .......................................................................................... 9
        A.         CWC Background ................................................................................................ 9
        B.         CWC Membership ............................................................................................. 10
                   1.         Application and Approval Process Based on Eligibility
                              Requirements.......................................................................................... 10
                   2.         Law Firms Are Ineligible for Membership ......................................... 10
        C.         CWC’s Members-Only Site and Resources..................................................... 12
        D.         Former CWC Staff Members Lance E. Gibbons and Chris Gokturk
                   Join Littler .......................................................................................................... 14
        E.         Unlawful Conduct Using Littler’s Infrastructure, Platform and
                   Resources to Obtain and Use CWC’s Information and Infringe
                   Copyrighted Materials Related to Littler’s Practice Areas, Business
                   Interests and Profits........................................................................................... 18
        F.         Obtaining and Using CWC Information and Infringing CWC
                   materials to Promote Littler’s Business Interests and Profits ....................... 24
        G.         Littler Presentations Promoting Littler’s Business Interests and
                   Profits .................................................................................................................. 26
        H.         Littler Publications Promoting Littler’s Business Interests and Profits....... 35
        I.         Early Efforts to Obtain CWC’s Intellectual Property, Make False and
                   Misleading Statements and Ask Others to Engage in Copyright
                   Infringement and Violations of Law and the CWC Restrictions to the
                   Members-Only Site ............................................................................................ 36
        J.         Willfully Pursuing Other Avenues to Obtain Information and
                   Infringe Intellectual Property on the CWC Members-Only Site .................. 39
        K.         False and Misleading Statements, Deceit and Concealment to Obtain
                   CWC’s Intellectual Property ............................................................................ 42
        L.         Password Changes ............................................................................................. 45
                   1.         Password Change: June 5, 2019 .......................................................... 47
                   2.         Password Change: September 27, 2019 .............................................. 48
                   3.         Password Change: February 19, 2020 ................................................ 49


                                                                    -i-
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 3 of 93 PageID# 7142


                                                     TABLE OF CONTENTS
                                                          (continued)
                                                                                                                                            Page


          M.         Infringement Committed Willfully and with Intent to Engage in
                     Other Unlawful Activity .................................................................................... 50
          N.         Littler’s Access to the CWC Members-Only Confidential Connect
                     Communications Platform ................................................................................ 52
          O.         Discovery of the Littler Infringement of the 2017 CWC Pre-Existing
                     Big Data Analytics Presentation ....................................................................... 54
          P.         Discovery of Additional Acts of Infringement and Discussions About
                     Using CWC materials by the Littler Defendants Including Through
                     Circulation of CWC Works Within and Outside of Littler ........................... 61
 V.       COPYRIGHTED WORKS ........................................................................................... 63
 VI.      COUNT 1: DIRECT AND CONTRIBUTORY COPYRIGHT
          INFRINGEMENT OF WORKS FROM THE CWC MEMBERS-ONLY
          SITE (Defendants Littler, Gibbons and Does 1-10) .................................................... 64
 VII.     COUNT 2: DIRECT AND CONTRIBUTORY COPYRIGHT
          INFRINGEMENT OF WORKS (Defendants Littler, Gibbons, Gokturk and
          Does 1-10)........................................................................................................................ 68
 VIII. COUNT 3: COMPUTER FRAUD AND ABUSE ACT UNDER 18 U.S.C. §
       1030(a)(2)(C) OBTAINING INFORMATION FROM THE CWC
       MEMBERS-ONLY SITE (Defendants Littler, Gibbons and Does 1-10) ................. 71
 IX.      COUNT 4: COMPUTER FRAUD AND ABUSE ACT UNDER 18 U.S.C. §
          1030(a)(4) COMPUTER FRAUD (Defendants Littler, Gibbons and Does 1-
          10) .................................................................................................................................... 73
 X.       COUNT 5: FRAUD (Defendants Littler, Gibbons and Does 1-10) ........................... 75
 XI.      COUNT 6: DIRECT AND CONTRIBUTORY COPYRIGHT
          INFRINGEMENT (Defendants Littler, Gokturk, and Does 1-10)............................ 78
 XII.     COUNT 7: ALTERATION OR REMOVAL OF COPYRIGHT
          MANAGEMENT INFORMATION UNDER 17 U.S.C. § 1202 (Defendants
          Littler, Gokturk, and Does 1-10) .................................................................................. 81
 XIII. COUNT 8: VICARIOUS COPYRIGHT INFRINGEMENT OF CWC
       WORKS (Defendant Littler and Does 1-10)................................................................ 82
 PRAYER FOR RELIEF............................................................................................................ 86




                                                                       -ii-
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 4 of 93 PageID# 7143




           Plaintiff non-profit Center for Workplace Compliance (“CWC,” “Association,” or

 “Plaintiff”), by and through their undersigned counsel, brings this action against Defendants Littler

 Mendelson, P.C. (“Littler”), Defendant Littler Shareholder Lance E. Gibbons (“Gibbons”), and

 Defendant Littler Principal Theresa Gokturk (a/k/a Chris Gokturk) (“Gokturk” or “Chris Gokturk”),

 (collectively, “Littler Defendants”), on the grounds and seeking the relief as set forth below:

                                            I.      INTRODUCTION

           1.     This case involves the misappropriation of a voluminous amount of CWC’s

 intellectual property and information that was infringed and unlawfully obtained by, and used for the

 benefit and profit of, Defendant Littler.              As set forth below, the recurring and extensive

 misappropriation of CWC’s intellectual property by the Littler Defendants occurred each and every

 month during the seventeen months from November 2018 through at least March 2020.1

           2.     For more than forty years, Plaintiff non-profit CWC has been serving its member

 employers by helping them understand and manage their workplace compliance requirements and

 risks, primarily but not exclusively in the areas of equal employment opportunity and affirmative

 action.

           3.     For just as long, the Association’s membership eligibility rules have prohibited law

 firms, consulting firms, and certain other organizations who provide employers with workplace legal

 and compliance services from becoming Association members, and from accessing the restricted

 content from the CWC’s password-protected and member-restricted website (“CWC Members-Only

 Site”) generated exclusively for the benefit of CWC’s member employers and paid for by their

 membership dues.2



 1
   See Exhibit A (List of CWC Information Obtained by the Littler IP Address), attached hereto and incorporated herein;
 see also Exhibit B (CWC Copyright Registrations), attached hereto and incorporated herein.
 2
   See Exhibit C (CWC Membership Application), attached hereto and incorporated herein.
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 5 of 93 PageID# 7144




         4.       Given the Association’s clear and longstanding rules prohibiting law firms from

 accessing its member-restricted content, CWC was surprised to discover that one or more users

 operating through an IP address belonging to Defendant Littler, self-described as “the largest global

 employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide,”3 had

 been used to download and infringe what was initially believed to be a limited number of member-

 restricted materials from the CWC Members-Only Site.

         5.       The scale and scope of this unlawful conduct from the Littler IP address was

 extraordinary. Over the course of approximately seventeen (17) months beginning at least by

 November 16, 2018, Defendant Littler’s servers were used to unlawfully obtain CWC Members-Only

 Site materials approximately four hundred twenty-six (426) times, and to unlawfully infringe CWC

 works approximately three hundred and ninety-five (395) times. The period of infringement and

 obtaining CWC information spanned 489 days. This misappropriated content consisted of proprietary

 and member-restricted materials more than 2,100 pages including memoranda, templates, checklists,

 guides, and other resources that CWC produced for the exclusive use and benefit of its member

 employers.

         6.       Further infringement of other materials was uncovered.                     CWC discovered that

 Defendant Littler’s recurring misappropriation of CWC’s intellectual property had been facilitated

 by at least two Littler representatives and agents, both of whom were former CWC staff members:

 Defendant Littler Shareholder Lance E. Gibbons, who previously served as CWC’s Assistant General

 Counsel, and Defendant Littler Principal Chris Gokturk, who previously served as CWC’s Senior

 Advisor, Compliance Solutions.


 3
  See Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018) (“Littler is the largest
 global employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide.”), previously
 available at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (last
 accessed on April 5, 2020), attached hereto and incorporated herein; see also note 11, infra.

                                                            2
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 6 of 93 PageID# 7145




         7.       As former CWC staff members, both Defendant Gibbons and Defendant Gokturk were

 familiar with the proprietary nature of the CWC intellectual property, the manner in which the

 intellectual property was created, and the restrictions on its access and use.

         8.       Using Littler’s information technology and other resources, Defendants Littler,

 Gibbons, and Gokturk engaged in an extensive campaign to misappropriate, infringe and use CWC’s

 material and information in at least six distinct ways for the benefit and profit of Littler:

                  a.      First, Defendants Littler and Littler Shareholder Gibbons, using a Littler IP

 address,4 accessed, selected, obtained, viewed, downloaded, retained, printed, used, and/or infringed

 CWC’s information and copyrighted materials from the CWC Members-Only Site, which they were

 prohibited from doing so.

                  b.      Second, Defendants Littler and Littler Shareholder Gibbons used the CWC

 information and copyrighted materials that was infringed, unlawfully obtained, and downloaded to

 provide Littler clients with oral and written legal services and work product, which Littler billed for.

                  c.      Third, in 2019 Defendants Littler and Littler Principal Chris Gokturk infringed

 CWC material by using it to create derivative works, including Littler presentations shown to

 prospective and current Littler clients. For example, as further detailed below, Defendants Littler and

 Defendant Gokturk infringed the copyright in a 2017 CWC Pre-Existing Big Data Analytics

 Presentation5 by creating derivative works, including at least one Littler presentation entitled

 “Technology in Recruiting and Hiring: Hidden Legal Risks,” dated October 18, 2019 (“October 2019

 Infringing Littler Presentation”). The infringing 2019 Littler presentation falsely represented Littler

 as the original author of content copied directly from the 2017 CWC Pre-Existing Big Data Analytics


 4
  IP address, 199.108.124.252, registered to Littler in 2014 (“Littler IP address”), as further described below.
 5
  “Big Data Analytics and Artificial Intelligence: The Compliance and Diversity Implications Of Automating Early
 State Recruitment” (presented on May 12, 2017) (“2017 CWC Pre-Existing Big Data Analytics Presentation”)
 (Copyright Registration No. TX0008882252).

                                                         3
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 7 of 93 PageID# 7146




 Presentation, and from CWC member-restricted memoranda, and were presented for purposes of

 engaging prospective and current Littler clients.

                d.      Fourth, on March 18, 2020, Defendants Littler and Littler Shareholder Lance

 E. Gibbons accessed and obtained information from CWC’s highly confidential Connect CWC

 Collaboration Center Communication Platform which is a confidential online community for CWC

 members, and only CWC members, to share ideas, benchmark, and connect with each other, as

 described below.

                e.      Fifth, Defendants Littler, Gibbons and Gokturk obtained CWC copyright-

 protected materials from other sources and brought them onto the Littler network for reproduction,

 distribution and use with Littler clients for the benefit and profit of Littler. For example, Defendant

 Gokturk gathered and collected CWC copyright-protected materials during the period she served as

 a staff member of CWC, failed to return them, reproduced, distributed and used them without the

 permission of CWC, and introduced, reproduced, distributed and used them on the Littler network

 for use with Littler clients. Defendant Gibbons also introduced, reproduced, distributed and used

 CWC copyright-protected materials on the Littler network.           These CWC copyright-protected

 materials included CWC memoranda, templates, checklists, guides, and other resources. These CWC

 copyright-protected materials may not have been listed on Exhibit A or downloaded from the CWC

 Member’s Only Site and may have been obtained from other sources.

                f.      Sixth, CWC is informed and believes and, based thereon, alleges, and to be

 fully determined at trial, that all of the Littler Defendants produced an indeterminate number of

 infringing derivative works in client communications or other work product produced within the

 course and scope of Defendant Gibbons’s and Defendant Gokturk’s employment and for the benefit

 of Littler, with the actual or implied knowledge of Littler, as further described below.



                                                     4
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 8 of 93 PageID# 7147




        9.      With the explicit or tacit approval of Defendant Littler, Defendants Gibbons and

 Gokturk engaged in this unlawful conduct while serving as Littler representatives and agents,

 providing legal and related services, promoting and pursuing the interests and profits of Littler to

 obtain, infringe, and use CWC’s information and copyright protected materials related directly to (1)

 the practice areas of the Littler Defendants; (2) the business of Littler and legal services provided to

 prospective and current Littler clients; and (3) the areas in which Littler competes with CWC.

        10.     The Littler Defendants, using the Littler IP address and Littler resources, engaged in

 fraud to access, select, obtain, view, download, use, and/or infringe CWC’s information and

 copyrighted materials. For example, as further described below, some or all of the Littler Defendants

 individually and/or collectively have falsely represented that Littler was the original author of content

 copied from CWC materials. The relevant conduct has included a series of false and misleading

 statements to an organization that was both a Littler client and a CWC member for the purpose of

 obtaining and retaining use of login credentials of an individual employed by that organizations to

 access the CWC Members-Only Site without authorization and in violation of CWC’s membership

 policies. In using the login credentials of another individual, the Defendants falsely represented that

 the Defendants had a CWC member account, were the account holder, and were entitled to access the

 CWC Members-Only Site. The Defendants concealing the fact that they were actually making access

 to the CWC Members-Only Site since they were ineligible to do so.

        11.     Plaintiff Center for Workplace Compliance, by and through its undersigned counsel,

 brings this action to identify, recover, and enjoin the further use of CWC’s information and

 copyrighted materials; to recover appropriate statutory, punitive and other damages and costs suffered

 as a result of the Defendants’ unlawful conduct, including reasonable attorney’s fees; and to compel

 a full accounting of all CWC information and materials, including but not limited to derivative works,



                                                    5
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 9 of 93 PageID# 7148




 within Littler’s possession custody or control, and that were provided to any Littler shareholders,

 associates, attorneys, principals, employees, and/or agents, or that were provided by Littler to clients

 and any other third parties, along with a full accounting of any monetary or other benefits received

 by each Defendant as a result of their unlawful acts, as set forth below.

                                           II.     PARTIES

        12.     Plaintiff CWC is a non-profit association incorporated in the District of Columbia,

 with its principal place of business at 1501 M Street, N.W., Washington, DC 20005.

        13.     Defendant Littler is a professional corporation incorporated in the State of California,

 with a principal office address of 333 Bush Street, 34th Floor, San Francisco, California, 94104.

 Littler’s Workplace Policy Institute® (WPI™) provides guidance on legislative and regulatory

 workplace issues on local, state and federal labor policy developments. (Littler and Littler’s

 Workplace Policy Institute® (WPI™) are collectively referred to herein as “Littler”). Among

 Littler’s many offices are the Littler Washington, DC Office, located at 815 Connecticut Avenue NW,

 Suite 400, Washington, DC 20006, and the Littler Tysons Corner Office, located at 1650 Tysons

 Boulevard, Suite 700, Tysons Corner, VA 22102.

        14.     Defendant Lance E. Gibbons is an individual residing at 19198 Chartier Drive,

 Leesburg, Virginia, 20176, and served as a Littler Shareholder during July 25, 2018 to the beginning

 of April 2020 in the Littler Washington, DC and Tysons Corner Offices, and during June 2007 to

 July 2015 in Littler’s Pittsburgh, PA Office. From approximately October 1, 2017 to July 20, 2018,

 Defendant Gibbons served as an Assistant General Counsel of CWC, and in other roles with CWC’s

 affiliated organizations. During July 25, 2018 to the beginning of April 2020, Defendant Gibbons

 was acting as a shareholder, representative, and agent of Littler and within the course and scope of

 his employment with Littler as further described below.



                                                    6
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 10 of 93 PageID# 7149




           15.   Defendant Chris Gokturk is an individual residing at 4908 Montgomery Street,

  Annandale, Virginia, 22003, and since February 26, 2019 has served as a Littler Principal in the

  Littler Tysons Corner Office. During 2002 to February 2019, Defendant Gokturk served as a staff

  member of CWC and its affiliated organizations, most recently as a CWC Senior Advisor,

  Compliance Solutions. During February 26, 2019 to the present, Defendant Gokturk was acting as a

  principal, representative and agent of Littler and within the course and scope of her employment with

  Littler as further described below.

           16.   Doe Defendants 1-10 are as-yet-unidentified individuals who are Littler shareholders,

  associates, attorneys, principals, employees, and/or agents, who participated and aided and abetted in

  the counts alleged in this Complaint. CWC is informed and believes and, based thereon, alleges, and

  to be fully determined at trial, that each of the Doe Defendants is responsible in some manner for the

  events and acts alleged herein, or may have engaged in further misappropriation of CWC intellectual

  property once the full scope of the conduct is determined, in a scope to be fully determined at trial.

  CWC will seek leave to amend the Complaint to allege the true names and capacities of Doe

  Defendants 1 to 10 when their identities are ascertained. At all times relevant, the Doe Defendants

  were acting as shareholders, associates, attorneys, principals, employees, representatives, or agents

  of Littler, and acted within the course and scope of their employment with Littler as further described

  below.

                                III.    JURISDICTION AND VENUE

           17.   This is a civil action for damages and injunctive relief against Defendants Littler,

  Gibbons and Gokturk arising under the Copyright Act, 17 U.S.C. § 101, et seq., and against

  Defendants Littler and Gibbons under the Computer Fraud and Abuse Act, 18 U.S.C. §§

  1030(a)(2)(C), 1030(a)(4), 1030(g), and fraud, and against Defendants Littler and Gokturk under the



                                                    7
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 11 of 93 PageID# 7150




  Alteration or Removal of Copyright Management Information, 17 U.S.C. § 1202, brought due to the

  infringement of CWC’s copyrighted works and the unauthorized access to information.

         18.     This Court has federal question jurisdiction over Plaintiff’s Copyright Act, Computer

  Fraud and Abuse Act, Alteration or Removal of Copyright Management Information counts pursuant

  to 28 U.S.C. § 1331, and original jurisdiction over the Copyright Act claim pursuant to 28 U.S.C. §

  1338. This Court also has diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332, because

  Plaintiff CWC is a citizen of the District of Columbia, and Defendant Littler, upon information and

  belief, is a citizen of California, and Defendants Gibbons and Gokturk are citizens of Virginia, and

  the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs.

         19.     This Court has supplemental jurisdiction over Plaintiff’s claim for fraud which arises

  from the same set of operative facts as at least some of Plaintiff’s counts under the Computer Fraud

  and Abuse Act, such that they form part of the same case or controversy under Article III of the

  United States Constitution, pursuant to 28 U.S.C. § 1367.

         20.     This Court has personal jurisdiction over Littler because it (1) directly or through its

  shareholders, associates, attorneys, principals, employees, and/or agents accessed through Littler’s

  computer network infrastructure the servers that host CWC’s website, located in Ashburn, Virginia,

  including the CWC Members-Only Site that are password-protected and restricted only to CWC’s

  members, (2) maintains an office at 1650 Tysons Boulevard, Suite 700, Tysons Corner, Virginia

  22102 at which Defendant Gibbons, Defendant Gokturk, and/or Does 1-10, at least in part committed

  the acts constituting violations of the Copyright Act, Computer Fraud and Abuse Act, Alteration or

  Removal of Copyright Management Information and fraud alleged in this Complaint, and/or (3) has

  otherwise established minimum contacts with Virginia and/or this judicial district such that the




                                                    8
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 12 of 93 PageID# 7151




  exercise of personal jurisdiction over Littler would not offend traditional notions of fair play and

  justice.

             21.   This Court has personal jurisdiction over Defendants Gibbons and Gokturk because,

  as noted, they are both residents of Virginia and of this judicial district, and a substantial part of the

  events or omissions giving rise to CWC’s claims occurred within this district and/or a substantial part

  of the property that is the subject of the action is situated within this district.

             22.   Venue is proper in this Court as to all parties pursuant to 28 U.S.C. § 1391, as each

  Defendant is subject to personal jurisdiction in this district and a substantial part of the events or

  omissions giving rise to this action occurred in this district. Venue for the Copyright Act and

  Alteration or Removal of Copyright Management Information counts also is prepare in this Court as

  to all parties pursuant to 28 U.S.C. § 1400(a), Pursuant to Local Civil Rule 3 and 28 U.S.C. § 1391,

  venue is proper as to all parties in the Alexandria Division of the Eastern District of Virginia given

  that a substantial portion of the events or omissions giving rise to CWC’s claims occurred in the

  Alexandria Division of the Eastern District of Virginia, including at Littler’s Tysons Corner office,

  and the servers hosting CWC’s website are both located in the Alexandria Division, and because

  Defendants Gibbons and Gokturk are both residents of the Alexandria Division.

                                   IV.     FACTUAL BACKGROUND

             A.    CWC Background

             23.   Founded in 1976, CWC is a non-profit association dedicated to helping its member

  employers understand and manage their workplace compliance requirements and risks. CWC is

  committed to effective labor and employment compliance, lawful diversity and inclusion efforts, and

  the sensible regulation of the U.S. workplace.




                                                       9
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 13 of 93 PageID# 7152




         24.     Since its founding in 1976, CWC’s membership has included and CWC has served

  hundreds of the nation’s largest employers and organizations of all sizes, including employers from

  all major U.S. sectors and industries and many Fortune 500 organizations.

         25.     For many years, CWC has held three annual conferences, including an annual Policy

  Conference (focusing on labor and employment policy and generally open only to CWC members),

  an annual Compliance Conference (concerning compliance and diversity management and generally

  open only to CWC members), and a Talent Acquisition Compliance Summit (addressing the unique

  requirements affecting talent acquisition and open to both members and non-members).

         B.      CWC Membership

                 1.     Application and Approval Process Based on Eligibility Requirements

         26.     Prospective CWC members complete an application that confirms eligibility

  requirements and provides additional information including name, company, and e-mail address. The

  membership application is reviewed by the membership services team. The CWC board of directors

  reviews and provides final approval of each new membership application before an organization is

  permitted to join the Association.

         27.     Each CWC member employer designates a Primary Representative (or “Prime Rep”)

  to serve as the principal membership contact for the employer. Prime Reps receive “prime-rep-only”

  communications, vote on proposed changes to CWC by-laws, and manage membership renewals.

                 2.     Law Firms Are Ineligible for Membership

         28.     Law firms are expressly excluded from membership under the CWC membership

  guidelines and requirements. Specifically, CWC’s membership eligibility policy states that “[l]aw

  firms, consulting firms, and other organizations providing workplace legal and compliance services




                                                  10
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 14 of 93 PageID# 7153




  are not eligible for membership.”6 This policy has existed since the Association’s founding in 1976

  to prevent law firms and consulting firms from using CWC’s proprietary material to provide legal

  services for their clients and to facilitate the candid and open discussion of workplace compliance

  and risk management issues by the Association’s member employers.

            29.     For example, CWC members use CWC’s content to promote and manage their

  workplace compliance requirements and risks. Active participants employed by CWC’s members

  typically include human resource employees and in-house labor and employment attorneys focused

  on      issues   such    as   compensation,       talent    acquisition,   compliance,   equal   employment

  opportunities/affirmative action, diversity and inclusion, training and development, and related

  topics.

            30.     Unlike CWC’s member employers, who use the CWC’s materials to manage their

  workplace compliance needs, a law firm’s business is focused on providing employment-related legal

  advice, counsel, services, and representation to employers like those who are members of CWC.

            31.     Defendant Littler, along with its shareholders, associates, attorneys, principals,

  employees, and agents, as well as Defendants Gibbons and Gokturk, are ineligible from being

  members of CWC based on the CWC’s membership restrictions.

            32.     If Littler had applied for membership, Littler would have been denied under the

  established rules governing membership. Specifically, the application would have been screened for

  eligibility, a process that includes review by CWC’s board of directors.

            33.     As former CWC staff members, both Defendant Gibbons and Defendant Gokturk were

  familiar with CWC’s membership restrictions. Because Defendants Gibbons and Gokturk were




  6
      See Exhibit C (CWC Membership Application).

                                                             11
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 15 of 93 PageID# 7154




  aware of the law firm membership restriction, they knew that Littler was ineligible for CWC

  membership.

          34.   In this case, as described below, the Littler Defendants used CWC’s information and

  materials to profit and benefit in the delivery of Defendant Littler’s legal business. Avoiding this

  type of unauthorized use of CWC’s materials—which undermines its business—is directly contrary

  to the purpose of CWC’s membership restrictions.

          C.    CWC’s Members-Only Site and Resources

          35.   For more than twenty (20) years, CWC has provided valued, timely, and proprietary

  workplace compliance information through the CWC Members-Only Site. Many of these materials

  have been provided in the form of weekly memoranda, which in the early years of the CWC

  Members-Only Site were featured through a service known as “Memos On-Line.” Members use

  CWC’s content to promote workplace compliance. Members have exclusive access to a substantial

  amount of CWC intellectual property and other information, including through the following site

  resources:

                a.      CWC Publications/Memos On-Line: Copyright-protected memoranda and

  other materials providing topical analysis of key compliance and workplace risk issues. Weekly

  memoranda provide updates on the latest legal, regulatory, and policy developments affecting

  employer compliance, diversity, and risk management programs.

                        (i)    An extensive library of thousands of copyrighted memoranda and other

  materials, spanning more than 20 years, can be located through a convenient search tool on the

  Association’s online publications page. The library was previously known as EEAC Memos On-

  Line.

                        (ii)   Each memorandum provides notice of the copyright restrictions such

  as:
                                                  12
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 16 of 93 PageID# 7155




                 Copyright 2020 by the Center for Workplace Compliance (CWC®). All rights
                 reserved. Formerly EEAC. No part of this document may be reproduced without
                 permission of CWC.

                 b.      CWC “Confidential Connect Communications Platform” or “Platform”:

  A confidential online community, available only for CWC members, to share ideas, benchmark, and

  connect with fellow members at any time. The communications are made through a secure,

  password-protected and member-restricted Connect CWC Collaboration Center Communication

  Platform. The Platform allows CWC members to privately share information and ask questions on

  various workplace compliance and diversity issues. Members communicate with each other and with

  CWC’s staff in a confidential setting that is only viewable by CWC members. In the Platform’s

  secured communications, the name of the user and their company or organization are identified along

  with a timestamp of the communication.

                 c.      CWC Compliance Tools:             Copyright-protected checklists, templates,

  policies, procedures, and guides covering a broad range of workplace compliance and diversity and

  inclusion issues. The Compliance Tools are available for the internal use of member organizations.

                 d.      CWC Data Center: An online hub of compliance and diversity benchmark

  data, federal enforcement statistics, state-level compliance requirements, and graduate diversity data.

  Benchmark data examples include workforce demographics, educational attainment demographics,

  state standards, and enforcement agency performance.

                 e.      CWC Education and Training: A comprehensive curriculum of online,

  classroom, and customized training solutions on workplace compliance issues, made exclusively

  available for CWC members.

         36.     The CWC Members-Only Site, including the information and copyrighted

  memoranda, is exclusively available to member organizations (including member employers and



                                                    13
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 17 of 93 PageID# 7156




  their designated employees). CWC members have access to a comprehensive suite of resources to

  help them manage workplace compliance and risk.

           37.      Non-Members do not have access to the intellectual property and information on the

  password-protected CWC Members-Only Site. Non-Members may register and attend certain

  conferences and training programs that are open to non-Members.

           38.      As noted, organizations that are not eligible for membership include “[l]aw firms,

  consulting firms, and other organizations providing workplace legal and compliance services.”7

           39.      Access to the CWC Members-Only Site is restricted to members and their employees

  through a password-protected, members-only portion of the website located at www.cwc.org. Login

  is required to access members-only content. Access is made by logging in with the member’s

  username and password.

           40.      CWC’s copyrighted materials, including those available through the CWC Members-

  Only Site, also confirm that the content may not be reproduced or distributed to anyone outside of

  the member employer without the express written consent of CWC.

           D.       Former CWC Staff Members Lance E. Gibbons and Chris Gokturk Join Littler

           41.      Defendants Gibbons and Gokturk, as former CWC staff members, were familiar with

  the proprietary nature of the CWC intellectual property, the processes used to create and protect

  CWC’s intellectual property, and the limitations on its use including on the CWC Members-Only

  Site. After Defendant Gibbons rejoined Littler as a shareholder on July 25, 2018 and Defendant

  Gokturk joined Littler as a principal on February 26, 2019, they used Littler’s “robust platform and

  resources”8 to obtain, infringe and/or use CWC’s information and copyrighted materials to benefit


  7
   See Exhibit C (CWC Membership Application).
  8
   See Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), previously available
  at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (last accessed
  on April 5, 2020) (Defendant Gibbons noting his plans to use “Littler’s robust platform and resources to serve clients”).

                                                             14
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 18 of 93 PageID# 7157




  and profit Littler directly and indirectly and themselves as a Littler shareholder and principal. As

  further described below, the former CWC staff members at Littler were acting as a shareholder or

  principal, representative and agent of Littler and within the course and scope of their employment

  with Littler.

          42.     During July 2015 to July 20, 2018, Defendant Gibbons served as a staff member of

  CWC, first as Senior Counsel and later as Assistant General Counsel. As Assistant General Counsel

  at CWC, Defendant Gibbons was aware of and responsible for helping to manage the Association’s

  policies and practices concerning the protection of CWC’s intellectual property. He also had

  responsibility for workplace compliance requirements and risks including the Office of Federal

  Contract Compliance Programs (OFCCP), government contracts, anti-discrimination laws and

  affirmative action regulations, among other responsibilities.

          43.     When Defendant Gibbons resigned and departed CWC on July 20, 2018, his

  credentials and system access, including access to CWC’s computers, its network and the CWC

  Members-Only Site, were terminated and revoked. The termination was made consistent with the

  policy that applied to departing employees and staff members, a policy with which Defendant

  Gibbons was very familiar.

          44.     During 2002 to the beginning of February 2019, Defendant Gokturk served as a staff

  member of CWC and its affiliated organizations. In this position, Defendant Gokturk provided

  services consistent with her experience in the areas of human resources compliance and data-related

  services, affirmative action plan preparation, compensation analyses, training, and OFCCP

  compliance review management.

          45.     When Defendant Gibbons rejoined Defendant Littler as a shareholder on July 25,

  2018, Littler issued a press announcement, “Littler Adds Shareholder Lance Gibbons in Washington,



                                                   15
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 19 of 93 PageID# 7158




  D.C.”9 highlighting Mr. Gibbon’s background, practice areas, and experience and his ability to assist

  Littler clients by using the Littler platform and resources.

                   a.       The Littler announcement emphasized Defendant Gibbons’s “extensive

  experience before the U.S. Department of Labor’s Office of Federal Contract Compliance Programs

  [OFCCP]” and his ability to assist clients “on anti-discrimination laws and affirmative action

  regulations,” “compliance with the array of employment-related requirements associated with

  government contracts, as well as in preparing for and resolving OFCCP audits,” and “other workplace

  regulatory and enforcement agencies, including the Equal Employment Opportunity Commission.”

                   b.       In the Littler announcement, Defendant Gibbons stated: “In addition to

  drawing on Littler’s robust platform and resources to serve clients, I look forward to supporting the

  firm’s efforts to engage with the government on behalf of employers on labor and employment related

  developments.”

                   c.       The Littler announcement underscored that “Gibbons will work closely with

  members of Littler’s Workplace Policy Institute® (WPI™), which serves as a resource for employers

  to ensure that they have a voice in legislative and regulatory developments that impact their

  workplaces and business strategies.” Defendant Littler listed Defendant Gibbons as a member of the

  Workplace Policy Institute® (WPI™).

                   d.       The Littler announcement highlighted Defendant Gibbons’s role at CWC:

  “Gibbons also served as assistant general counsel to the Center for Workplace Compliance, where he




  9
    See Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), previously available
  at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (last accessed
  on April 5, 2020); see also Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
  https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020), attached hereto and incorporated
  herein.

                                                            16
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 20 of 93 PageID# 7159




  assisted the association’s members in understanding and managing their workplace compliance

  requirements and risks.”

                    e.       As reflected on Exhibit A (List of CWC Information Obtained by the Littler

  IP Address), the CWC information and copyrighted materials that Defendants Littler and Gibbons,

  using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used, and/or infringed,

  related to the practice areas that the Littler July 25, 2018 press announcement highlighted when

  Defendant Gibbons returned to Littler.

           46.      Defendant Lance E. Gibbons previously served as a Littler shareholder during June

  2007 to July 2015 in Littler’s Pittsburgh, PA Office. As a Littler shareholder, he became familiar

  with Littler information technology platforms and resources to assist prospective and current Littler

  client’s including how to use those resources to communicate directly with clients, engage in

  promotional activities, provide legal services to clients, and use information to benefit Littler directly

  and indirectly.

           47.      On February 26, 2019, Littler issued a press announcement, “Littler Adds Chris

  Gokturk in Northern Virginia,”10 emphasizing that Defendant Gokturk, as a Littler principal, had

  “more than 20 years of experience in compliance, enterprise risk management and statistical

  analyses.”

                    a.       The Littler announcement noted Defendant Gokturk’s background and

  highlighted her history of assisting clients “on all phases of the OFCCP compliance review process,”

  including reviews of compliance with affirmative action regulations and anti-discrimination laws.




  10
     See Exhibit F (“Littler Adds Chris Gokturk in Northern Virginia”) (Feb. 26, 2019), accessible at
  https://www.littler.com/publication-press/press/littler-adds-chris-gokturk-northern-virginia (viewed on Nov. 9, 2020),
  attached hereto and incorporated herein; see also Exhibit G (Littler Bio for Chris Gokturk Principal), accessible at
  https://www.littler.com/people/lance-e-gibbons (viewed on Nov. 9, 2020), attached hereto and incorporated herein.

                                                            17
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 21 of 93 PageID# 7160




                    b.       The Littler announcement stated that Defendant Gibbons previously worked

  with Defendant Gokturk. In the Littler announcement, Defendant Gibbons is quoted highlighting

  Defendant Gokturk’s “extensive experience advising on OFCCP matters, risk management and

  analyses of employment data.”

           E.       Unlawful Conduct Using Littler’s Infrastructure, Platform and Resources to
                    Obtain and Use CWC’s Information and Infringe Copyrighted Materials
                    Related to Littler’s Practice Areas, Business Interests and Profits

           48.      Established in 1942, Littler describes itself as a law firm with “the largest global

  employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide,”11 and

  as a firm which provides workplace legal and compliance services.

           49.      Littler and Littler’s Workplace Policy Institute® (WPI™) compete directly with CWC

  for the resources of employers seeking guidance concerning workplace legal and compliance

  requirements and related matters.

           50.      Littler’s practice areas include: “Affirmative Action/ Office of Federal Contract

  Compliance Programs (OFCCP) Compliance”; “Corporate Compliance and Ethics, Discrimination

  and Harassment, Employment Practices Audits”; “Labor Management Relations, Legislative and


  11
     See Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018) (“Littler is the
  largest global employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide.”),
  previously available at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-
  washington-dc (last accessed on April 5, 2020); see also Exhibit H (“Littler Adds Healthcare Industry Veteran William
  Vail”) (May 6, 2019) (referring to Littler as “the world’s largest employment and labor law practice representing
  management”), accessible at https://www.littler.com/publication-press/press/littler-adds-healthcare-industry-veteran-
  william-vail (last viewed Nov. 9, 2020); (“Littler Adds Shareholder Jaime Laurent in Los Angeles”) (Aug. 20, 2018)
  (referring to Littler as “the world’s largest employment and labor law practice representing management”; “Littler is the
  largest global employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide.”), accessible
  at https://www.littler.com/publication-press/press/littler-adds-shareholder-jaime-laurent-los-angeles (viewed Nov. 9,
  2020); (“Littler Mendelson Continues High-Profile Lateral Growth; JoAnna Brooks Joins in San Francisco”) (June 17,
  2013) (referring to Littler as “the world’s largest employment and labor law firm representing management”; “Littler
  Mendelson is the world’s largest labor and employment law firm exclusively devoted to representing management.
  With over 980 attorneys and 57 offices throughout the U.S. and globally, Littler has extensive resources to address the
  needs of U.S.-based and multi-national clients from navigating domestic and international employment laws and labor
  relations issues to applying corporate policies worldwide. Established in 1942, the firm has litigated, mediated and
  negotiated some of the most influential employment law cases and labor contracts on record.”), accessible at
  https://www.littler.com/publication-press/press/littler-mendelson-continues-high-profile-lateral-growth-joanna-brooks-
  joins- (viewed Nov. 9, 2020), attached hereto and incorporated herein.

                                                             18
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 22 of 93 PageID# 7161




  Regulatory Practice”; “Robotics, Artificial Intelligence (AI) and Automation”; “Training -

  Compliance, Ethics, Leadership”; “Unfair Competition and Trade Secrets”; “Workplace Privacy and

  Data Security”; and “Workplace Safety and Health (Occupational Safety and Health Administration

  (OSHA) & Mine Safety and Health Administration (MSHA))”.12

           51.      Littler publicly highlights and promotes its “robust platform and resources” that it

  provides its shareholders, associates, attorneys, principals, employees, and agents to serve clients and

  provide legal services.13 In fact, as described above, in rejoining Littler as a shareholder in July 2018,

  Defendant Gibbons expressly noted that he looked forward to “drawing on Littler’s robust platform

  and resources to serve clients.”14

           52.      Defendants Gibbons and Gokturk used the “robust platform and resources” of Littler

  to misappropriate and use CWC’s intellectual property and commit the unlawful acts described in

  this Complaint. For example, Defendants Gibbons and Gokturk used Littler resources in providing

  legal services and related services, including as their Littler computers, email addresses, telephones,

  text communications, the Littler IP address and other network resources, printers, staff resources,

  among other resources to create presentations and communicate with current and prospective Littler

  clients concerning the content of the CWC materials. Littler used CWC’s materials and information

  to profit and benefit from the provision of its legal business.


  12
     See, e.g., Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9,
  2020), attached hereto and incorporated herein.
  13
     See, e.g., Exhibit H (“Littler Adds Healthcare Industry Veteran William Vail”) (May 6, 2019) (referring to “Littler’s
  robust platform and resources”), accessible at https://www.littler.com/publication-press/press/littler-adds-healthcare-
  industry-veteran-william-vail (viewed Nov. 9, 2020); “Littler Adds Shareholder Jaime Laurent in Los Angeles” (Aug.
  20, 2018) (noting “the firm’s robust national and global platform and dedication to innovation in the delivery of legal
  services”), https://www.littler.com/publication-press/press/littler-adds-shareholder-jaime-laurent-los-angeles (viewed
  Nov. 9, 2020); “Littler Mendelson Continues High-Profile Lateral Growth; JoAnna Brooks Joins in San Francisco”
  (June 17, 2013) (describing “Littler’s global platform, innovative resources and depth of our subject matter expertise”),
  accessible at https://www.littler.com/publication-press/press/littler-mendelson-continues-high-profile-lateral-growth-
  joanna-brooks-joins- (viewed Nov. 9, 2020).
  14
     See Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), previously available
  at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (last accessed
  on April 5, 2020).

                                                             19
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 23 of 93 PageID# 7162




         53.     Defendant Littler initially selected, hired, and engaged former CWC staff members

  Gibbons and Gokturk to serve as a Littler shareholder and a Littler principal, respectively, as well as

  Littler agents and representatives in Littler’s legal business. Littler provided them with compensation

  for their services on behalf of Littler, including by providing terms and parameters to generate

  business and obtain profits for Littler. Littler retained the ability to discharge them. Littler

  established parameters for the delivery of Littler services, exercising control over their services

  consistent with Littler’s standards.

         54.     The infringement of CWC’s copyrighted materials and unlawful obtaining of CWC’s

  information by Littler shareholder Gibbons and Littler principal Gokturk, and any subsequent

  redistribution, copying, or use by other Littler shareholders, associates, attorneys, principals,

  employees, representatives and agents was incident to the business of Littler in providing legal and

  related services. The conduct was committed while Littler shareholder Gibbons and Littler Principal

  Gokturk were acting in their capacities as a shareholder and principal respectively, promoting Littler’s

  business with a view to further Littler’s interests, and during prospective and existing client

  solicitations, meetings and communications. This conduct further promoted Littler’s interests and

  profits as Littler clients were charged based on services provided using CWC’s information and

  copyrighted materials.

         55.     In particular, as further described in this Complaint, Defendants Gibbons and Gokturk

  engaged in this conduct while serving as a Littler shareholder and Littler principal respectively, and

  as Littler representatives and agents, and while providing legal and related services on behalf of

  Littler, promoting and pursuing the interests and profits of Littler, and using Littler’s platforms and

  resources to obtain, infringe, and use CWC’s information and copyrighted materials in the




                                                    20
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 24 of 93 PageID# 7163




  performance of duties directly related to (1) the practice areas of the Littler Defendants;15 (2) the

  business of Littler and legal services provided to prospective and current Littler clients; and (3) the

  areas in which Littler competes with CWC. Illustratively, and among the instances further described

  below, this includes (A) after being thwarted in his efforts to obtain intellectual property from the

  CWC Members-Only Site, Defendant Gibbons, acting in his capacity as a Littler shareholder and to

  generate profits for Littler, made a series of false and misleading statements to an organization that

  was both a Littler client and CWC member to obtain a user name and password for accessing the

  CWC Members-Only Site, which he in turn used to infringe and obtain CWC information and

  copyrighted materials unlawfully; (B) after fraudulently obtaining the credentials of another person

  to access the CWC Members-Only Site, Defendant Gibbons used the credentials to misappropriate

  more than 2,100 pages of CWC’s information and intellectual property that was infringed and

  unlawfully obtained and used for the benefit and profit of Littler; (C) Defendant Gibbons and

  Defendant Gokturk, using Littler resources, infringed CWC information and copyrighted materials

  relating to particular Littler presentations designed to communicate with prospective and current

  Littler clients; (D) Defendant Gibbons, using Littler resources, infringed and obtained CWC

  information and copyrighted materials relating to particular Littler publications designed to

  communicate with prospective and existing clients and generate business for Littler; (E) Defendant

  Gibbons and Defendant Gokturk disregarded, altered and removed the CWC copyright notices on

  CWC materials before using them for Littler; (F) Defendant Gokturk engaged in copyright



  15
     See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020); see
  also Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), previously available
  at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (last accessed
  on April 5, 2020); Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
  https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020); Exhibit G (Littler Bio for Chris
  Gokturk Principal), accessible at https://www.littler.com/people/lance-e-gibbons (viewed on Nov. 9, 2020); Exhibit F
  (“Littler Adds Chris Gokturk in Northern Virginia”) (Feb. 26, 2019), accessible at https://www.littler.com/publication-
  press/press/littler-adds-chris-gokturk-northern-virginia (viewed on Nov. 9, 2020).

                                                              21
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 25 of 93 PageID# 7164




  infringement of a 2017 CWC Pre-Existing Big Data Analytics Presentation by using it for a 2019

  Littler presentation for current prospective and current Littler clients and falsely represented Littler

  as the original author of content copied from the 2017 CWC Pre-Existing Big Data Analytics

  Presentation, and allowed other Littler shareholders, associates, attorneys and agents to use the

  infringed CWC material to advance the business interests of Defendant Littler; and (G) Defendants

  Gibbons, Gokturk, and other Littler shareholders, associates, attorneys, principals, employees,

  representatives and agents engaged in copyright infringement by downloading, accessing, viewing,

  printing, and/or redistributing CWC materials through internal Littler communications for work done

  on behalf of Littler and within the scope of the Defendants’ employment by Littler which CWC

  materials were obtained from a variety of sources.

           56.      One of the primary objectives of the unlawful conduct in this matter was to benefit

  Littler by generating additional profits, including under 17 U.S.C. § 504(a)(1).

           57.      Defendant Gibbons, using the Littler IP address, accessed, selected, obtained, viewed,

  downloaded, used, and/or infringed the CWC materials in his practice including to provide legal

  services to Littler clients, which Littler billed for, to present in Littler presentations to prospective

  and current Littler clients, and to create infringing derivative works.

           58.      Defendant Littler, with “the largest global employment and labor law practice,”16

  advises employers on how to implement safeguards to prevent and detect the misappropriation of

  intellectual property and information by new employees, and about the “legal risks” of hiring

  employees from competitors.17 Illustrating Littler’s subject matter expertise in this area, for example,


  16
    See note 11 (Littler publications making this statement), supra.
  17
    See Exhibit J (Littler Unfair Competition and Trade Secrets) (“When a company wants to hire an employee from a
  competitor, we can provide advice on the best approach so that a client can maximize legitimate competitive advantage
  and minimize litigation risk.”), accessible at https://www.littler.com/practice-areas/unfair-competition-and-trade-secrets
  (viewed on Nov. 9, 2020), attached hereto and incorporated herein; see also Exhibit J (Legal Risks of Hiring
  Competitors Employees, Littler Mendelson P.C. (April 25, 2019) (listing presenter Danielle L. Kitson), accessible at
  accessible at https://www.littler.com/people/danielle-l-kitson (viewed on Nov. 9, 2020).

                                                             22
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 26 of 93 PageID# 7165




  Littler has warned that “companies should caution new employees to refrain from using their former

  employer’s information and not bring any such information with them.”18 Littler also has highlighted

  “the risks of hiring from competitors without a rigorous risk assessment and protocol for rejecting the

  use of a prior employer’s trade secrets,”19 guidance that applies to other forms of intellectual property

  and information. Littler further recommends that employers “[e]xamine hiring and on-boarding

  procedures to make sure that reasonable steps are being taken to avoid newly hired employees

  bringing trade secrets of a prior employer into the workplace or using them,”20 which also applies to

  other forms of intellectual property and proprietary information. Littler has advised that “Employers

  should also consider establishing procedures to monitor and regulate employee access privileges.”21

          59.      Defendant Littler failed to implement appropriate controls and reasonable safeguards

  including best practices for employers to avoid the recurring and voluminous misappropriation of

  intellectual property of CWC by Defendant Gibbons and Defendant Gokturk, along with possibly

  other employees, over a substantial period of time.

          60.      Notwithstanding Littler’s sophistication and self-described expertise in employment

  law, workplace privacy, and data security, Littler failed to prevent and permitted Defendant Gibbons

  for approximately seventeen (17) months to repeatedly access CWC’s secured computer systems

  without authorization and infringe its copyrighted works. In this case, Littler failed to implement




  18
     See Exhibit J (Littler News & Analysis Insight, “How Not to Hire Employees from a Competitor,” (April 30, 2005),
  accessible at https://www.littler.com/publication-press/publication/how-not-hire-employees-competitor (viewed on
  Nov. 9, 2020).
  19
     See Exhibit J (Littler ASAP, “Court Finds Texas Company Stole Trade Secrets after Hiring Employee from
  Competitor” (May 30, 2012), accessible at https://www.littler.com/publication-press/publication/court-finds-texas-
  company-stole-trade-secrets-after-hiring-employee (viewed on Nov. 9, 2020).
  20
     See Exhibit J (Littler Insight, “Trade Secrets Finally Get Federal Law Protection, (May 2, 2016), accessible at
  https://www.littler.com/publication-press/publication/trade-secrets-finally-get-federal-law-protection (viewed on Nov.
  9, 2020).
  21
     See Exhibit J (Littler ASAP, “Recent Study Reveals Troubling Amount of Employee Misuse and Theft of Company
  Data” (March 19, 2013), accessible at https://www.littler.com/publication-press/publication/recent-study-reveals-
  troubling-amount-employee-misuse-and-theft (viewed on Nov. 9, 2020).

                                                            23
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 27 of 93 PageID# 7166




  appropriate safeguards and controls to detect, prevent and monitor the misappropriation of a

  voluminous amount of CWC’s intellectual property.

         61.     Defendant Littler’s disregard for CWC’s intellectual property fits a broader pattern of

  misappropriation of CWC’s information and materials by Littler and its shareholders, associates,

  attorneys, principals, employees, and agents. As further described below, in the course of reviewing

  the misconduct described in this Complaint, CWC discovered that Defendant Littler has also

  infringed other CWC intellectual property and proprietary content. As described below, the Littler

  misappropriation included copyright infringement of at least two CWC presentations by Defendants

  Littler and Gokturk to create an infringing presentation to promote Littler’s services to current and

  prospective Littler clients. Defendant Littler failed to prevent and allowed Defendant Gokturk to

  bring and use CWC materials and information to Littler and on the Littler platform and resources.

  As described below, the Littler misappropriation also included copyright infringement through

  copying and redistribution using internal Littler network and other resources including Littler email.

  Defendant Littler also failed to prevent and allowed the Littler Defendants to copy and redistribute

  CWC materials and information using those internal Littler network and resources.

         62.     The scale and scope of the Littler infringement and misappropriation of CWC

  information and materials, along with the involvement by other Littler shareholders, associates,

  attorneys, principals, employees, and agents, and the amount and extent of Littler profits and damages

  to CWC will be fully determined at trial and following a full accounting.

         F.      Obtaining and Using CWC Information and Infringing CWC materials to
                 Promote Littler’s Business Interests and Profits

         63.     As reflected on Exhibit A (List of CWC Information Obtained by the Littler IP

  Address), the CWC information and copyrighted materials that Defendants Littler and Gibbons, using

  the Littler IP address, accessed, selected, obtained, viewed, downloaded, retained, printed, used,


                                                   24
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 28 of 93 PageID# 7167




  and/or infringed, related to the practice areas of Defendants Littler and Gibbons.22 Importantly, as

  only a few examples, the materials relate to Affirmative Action/OFCCP Compliance, Investigations,

  Discrimination and Harassment, Labor Management Relations, Workplace Policy Institute, and

  Government Contractors, which are practice areas of Defendants Littler and Gibbons, and they bill

  clients for services related to such practice areas.23

             64.       CWC is informed and believes and, based thereon, alleges, to be fully determined at

  trial, that Defendants Littler and Gibbons, using the Littler IP address, accessed, selected, obtained,

  viewed, downloaded, retained, printed, used, and/or infringed (including by creating derivative

  works) CWC’s information and copyrighted materials from the CWC Members-Only Site including

  in communications with prospective and existing Littler clients and other third parties, in providing

  legal services to Littler clients, and for use in his Littler office while serving as a Littler shareholder

  and to further Littler’s business interests.

             65.       Defendants Littler and Gibbons used the CWC information and copyrighted materials

  that he unlawfully obtained to provide oral and written legal services and work product to Littler

  clients. In doing so, Defendant Gibbons and Does 1-10 used the CWC information and copyrighted

  materials for the benefit of Littler. Defendant Littler billed clients for Defendant Gibbons’s legal

  services which used the CWC information and infringed CWC materials.

             66.       In using the CWC information and copyrighted materials in communications with

  clients, Defendants Littler and Gibbons sought to insulate these communications from further review

  under the attorney client privilege, work product doctrine and other legal protections. However, the

  Littler Defendants knew or should have known that any legal protections do not cover many, and




  22
       See Exhibit I; Exhibit E; see also Exhibit D.
  23
       See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020).

                                                                 25
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 29 of 93 PageID# 7168




  likely all, of these communications and their efforts to insulate these communications would not be

  successful.

          G.       Littler Presentations Promoting Littler’s Business Interests and Profits

          67.      The Defendants obtained and infringed CWC’s information and materials which were

  used for Littler presentations to prospective and current Littler clients and to generate business for

  Littler. These presentations were made for and on behalf of Littler using Littler resources and

  branding materials.

          68.      As one example, in 2019 Defendants Littler and Gokturk infringed a CWC

  presentation entitled “Big Data Analytics and Artificial Intelligence: The Compliance and Diversity

  Implications Of Automating Early Stage Recruitment” (presented on May 12, 2017) (“2017 CWC

  Pre-Existing Big Data Analytics Presentation”) (Copyright Registration No. TX0008882252), by

  copying, reproducing, and using the presentation and/or content within the presentation at Littler

  including for promotional purposes with prospective and current Littler clients and for the benefit and

  profit of Littler, as further described below.

          69.      Defendant Gibbons also presented at several Littler programs and forums and made

  corresponding downloads of related CWC information and materials to promote Littler’s business

  and practice to prospective and current Littler clients.

                   a.       Illustratively, among many other examples,24 on September 13, 2019,

  Defendants Littler and Defendant Gibbons gave a presentation on Defendant Littler’s behalf entitled




  24
    Several other examples are confirmed based on a comparison of the Littler speaking engagements for Defendant
  Gibbons with the CWC materials and information that were infringed and obtained through the Littler IP Address prior
  to the speaking engagements. Compare Exhibit D (listing Speaking Engagements), with Exhibit A (List of CWC
  Information Obtained by the Littler IP Address).

                                                           26
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 30 of 93 PageID# 7169




  “Government Contractor Update: What is going on at the OFCCP?” (“2019 Littler Government

  Contractor Update Presentation”), at the Indiana Industry Liaison Group.25

                   b.      In the weeks before the presentation, in addition to other materials listed on

  Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler and

  Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used, and/or

  infringed several CWC information and copyrighted materials directly related to OFCCP and Federal

  Contractor matters and the specific topics he presented on, including:

       No.          Title of Copyrighted Work, Information and Number                    Access/Download
                                                                                               Date
       178         MEMBER FEEDBACK REQUESTED: OFCCP                                          09/06/19
                   Proposing Revisions to Its Regulations Governing E.O.
                   11246’s Religious Exemption To Increase Scope of
                   Exemption’s Coverage; Changes Are Unlikely To
                   Directly Impact CWC Members (No. 19-177)
       180         President Obama Issues Executive Order To Increase                         09/04/19
                   Minimum Wage for Employees of Federal Contractors
                   and Subcontractors (No. 14-048 )
       182         CWC’s Primer on Federal Contractor Obligations Under                       09/04/19
                   the McNamara-O’Hara Service Contract Act (No. 17-264)
       183         Federal Contractor Minimum Wage To Increase From                           09/04/19
                   $10.35 to $10.60 an Hour on January 1, 2019 (No. 18-
                   187)
       193         MEMBER FEEDBACK REQUESTED: CWC’s                                           08/30/19
                   Extensive Compliance- Related Resource Materials and
                   Templates To Assist in Preparing for a Section 503
                   Focused Review (No. 19-090)
       195         MEMBER FEEDBACK REQUESTED: OFCCP                                           08/30/19
                   Proposing Revisions to Its Regulations Governing E.O.
                   11246’s Religious Exemption To Increase Scope of
                   Exemption’s Coverage; Changes Are Unlikely To
                   Directly Impact CWC Members (No. 19-177)
       198         New OFCCP Opinion Letter Says Federal Contractors                          08/27/19
                   Can Submit Pay Analysis Groupings for Review and
                   Agency Feedback (No. 19-152)




  25
    Exhibit M (Littler Presentation: “Government Contractor Update: What is going on at the OFCCP?”), attached
  hereto and incorporated herein.

                                                         27
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 31 of 93 PageID# 7170




      No.        Title of Copyrighted Work, Information and Number           Access/Download
                                                                                   Date
      199       CWC’s Written Comments to OMB Urge Rejection of                  08/27/19
                OFCCP’s Burdensome Proposed Changes to “Focused
                Review” Scheduling Letters (No. 19-158)
      200       OFCCP Publishes Compliance Assistance Materials                   08/27/19
                Promised Earlier This Year (No. 19-161)
      201       OFCCP Names Ombud, Marcus Stergio, Who Will Now                   08/27/19
                Design, Implement, and Execute Agency’s Previously
                Announced Ombud Service (No. 19-167)
      203       Illinois Is First State To Restrict the Use of Artificial         08/27/19
                Intelligence-Driven Video Interview Systems (No. 19-
                172)
      204       Reviewing Physical and Mental Job Requirements Under              08/20/19
                OFCCP’s Section 503 and Section 4212 Affirmative
                Action Program Requirements (No. 13-131)
      205       EEAC’s Checklist for Reviewing Physical and Mental                08/20/19
                Qualifications Under New Paragraph 22 of OFCCP’s
                Revised Scheduling Letter (No. 15-025)
      209       EEAC’s “OFCCP Compliance Primer” Series: Using Data               08/17/19
                Metrics for Evaluating Your Disability and Veterans AAP
                Obligations (No. 16-205)
      210       OFCCP Resets Annual Veteran Hiring Benchmark at                   08/17/19
                6.4%, Down From 6.7% Last Year (No. 18-071)
      212       OFCCP Sets Revised Annual Veterans Hiring Benchmark               08/16/19
                of 7.0% (No. 15-079)
      213       OFCCP Resets Annual Veteran Hiring Benchmark at                   08/16/19
                5.9%, Down From 6.4% Last Year (No. 19-064)
      232       OFCCP Gets Approval From OMB To Move Forward                      07/13/19
                With Changes to Functional Affirmative Action Program
                Designed To Increase Contractor Participation (No. 19-
                138)


         70.    As another example, on August 20, 2019 Defendants Littler and Gibbons gave a Littler

  presentation entitled “Government Contractor Update | An Energized OFCCP Changes Compliance

  Requirements and Enforcement Standards,” in Tysons Corner, Virginia.

                a.     In the weeks before the presentation, in addition to other materials listed on

  Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler and




                                                 28
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 32 of 93 PageID# 7171




  Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used, and/or

  infringed CWC information and copyrighted materials directly related to OFCCP matters including :

       No.        Title of Copyrighted Work, Information and Number            Access/Download
                                                                                     Date

       209       EEAC’s “OFCCP Compliance Primer” Series: Using Data                08/17/19
                 Metrics for Evaluating Your Disability and Veterans AAP
                 Obligations (No. 16-205)
       210       OFCCP Resets Annual Veteran Hiring Benchmark at                    08/17/19
                 6.4%, Down From 6.7% Last Year (No. 18-071)
       212       OFCCP Sets Revised Annual Veterans Hiring Benchmark                08/16/19
                 of 7.0% (No. 15-079)
       213       OFCCP Resets Annual Veteran Hiring Benchmark at                    08/16/19
                 5.9%, Down From 6.4% Last Year (No. 19-064)
       215       OFCCP’s New Federal Contract Compliance Manual Sets                07/19/19
                 Agency Protocol for Conducting Individual Discrimination
                 Complaint Investigations (No. 14-018)
       217       OFCCP Litigation Watch: EEOC and OFCCP Enter Into                  07/19/19
                 Rare “Joint” Conciliation Agreement with Federal
                 Contractor Asbestos Specialists (No. 16-126)
       218       OFCCP’s Decision To Begin Publishing Complaint                     07/19/19
                 Investigation Financial Settlements Sheds Light on a Little
                 Known Area of Agency Enforcement (No. 19-034)
       219       OFCCP’s Final Jobs for Veterans Act (JVA) Regulations              07/17/19
                 Respond to Concerns Expressed By EEAC About Potential
                 Burden, Will Give Contractors Welcome Flexibility in
                 Complying (No. 07-169)
       220       OFCCP Posts FAQ Announcing That Enforcement of New                 07/17/19
                 JVA Self- ID Requirements Will Be Delayed Until JVA
                 Reporting Requirements Are Finalized (No. 08-001)
       221       Atypical Selection Practices and Compliance With                   07/17/19
                 OFCCP’s Mandatory Job Listing Rule (No. 12-148)
       222       Atypical Selection Practices and Compliance With                   07/17/19
                 OFCCP’s Mandatory Job Listing Rule (No. 12-148)

         71.     Other examples involving Littler presentations include the following:

                 a.     On June 7, 2019, Defendant Gibbons gave a Littler presentation entitled

  “Attention Government Contractors: OFCCP Update,” at the 2019 Mid-Atlantic Employer

  Conference, in Bethesda, MD.




                                                   29
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 33 of 93 PageID# 7172




                        (i)    In the weeks before the presentation, in addition to other materials

  listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

  and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

  and/or infringed several CWC information and copyrighted materials directly related to OFCCP

  matters including:

       No.        Title of Copyrighted Work, Information and Number            Access/Download
                                                                                     Date

       269       EEAC’s Guide to OFCCP Notice Posting Requirements                 05/23/19
                 (No. 16-109)
       273       CWC’s Guide To Maintaining an OFCCP-Compliant                     05/23/19
                 Online “Careers Site” (No. 18-162)
       274       MEMBER FEEDBACK REQUESTED: OFCCP Issues                         05/23/19 and
       and       Promised Guidance on Compliance Checks by Way of                  05/22/19
       278       Frequently Asked Questions (No. 19-101)
       276       EEAC’s Updated Guide to OFCCP-Enforced Contract                   05/22/19
                 Clause Requirements (No. 15-235)
       277       EEAC’s “OFCCP Compliance Primer” Series: Using Data               05/22/19
                 Metrics for Evaluating Your Disability and Veterans AAP
                 Obligations (No. 16-205)
       281       MEMBER FEEDBACK REQUESTED: OFCCP Seeking                          05/10/19
                 Formal Approval of Revisions to Its Functional
                 Affirmative Action Program (FAAP) (No. 19-093)

                b.      On June 6, 2019, Defendant Gibbons gave a Littler presentation entitled

  “Attention Government Contractors: OFCCP Policy Changes,” at the 2019 Contract Security

  Washington Summit, in Washington, DC.

                        (i)    In the weeks before the presentation, in addition to other materials

  listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

  and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

  and/or infringed several CWC information and copyrighted materials related to OFCCP matters

  including:




                                                  30
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 34 of 93 PageID# 7173




        No.              Title of Copyrighted Work, Information and               Access/Download
                                           Number                                       Date

        269           EEAC’s Guide to OFCCP Notice Posting                             05/23/19
                      Requirements (No. 16-109)
        273           CWC’s Guide To Maintaining an OFCCP-Compliant                    05/23/19
                      Online “Careers Site” (No. 18-162)
        274           MEMBER FEEDBACK REQUESTED: OFCCP                                 05/23/19
        and           Issues Promised Guidance on Compliance Checks by                   and
        278           Way of Frequently Asked Questions (No. 19-101)                   05/22/19
        276           EEAC’s Updated Guide to OFCCP-Enforced Contract                  05/22/19
                      Clause Requirements (No. 15-235)
        277           EEAC’s “OFCCP Compliance Primer” Series: Using                   05/22/19
                      Data Metrics for Evaluating Your Disability and
                      Veterans AAP Obligations (No. 16-205)
        281           MEMBER FEEDBACK REQUESTED: OFCCP                                 05/10/19
                      Seeking Formal Approval of Revisions to Its
                      Functional Affirmative Action Program (FAAP) (No.
                      19-093)


                 c.       On May 9, 2019, Defendant Gibbons gave a Littler presentation entitled “Help

  Wanted: How Artificial Intelligence and Technology Are Changing Talent Acquisition Compliance,”

  at the 2019 Executive Employer Conference in Phoenix, Arizona.

                          (i)    Prior to the presentation, in addition to other materials listed on Exhibit

  A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler and Gibbons,

  using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used, and/or infringed

  several CWC information and copyrighted material related to OFCCP matters including: “Big Data”

  Analytics and Its EEO Implications for Employment Practices (No. 16-257) (access/download date

  03/08/19).

                 d.       On May 8, 2019, Defendant Gibbons gave a Littler presentation entitled

  “Federal Contractor Roundtable,” at the 2019 Littler Executive Employer Conference, in Phoenix,

  Arizona.




                                                     31
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 35 of 93 PageID# 7174




                         (i)    In the weeks before the presentation, in addition to other materials

  listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

  and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

  and/or infringed CWC information and copyrighted material related to Federal Contractor matters

  including:

         No.              Title of Copyrighted Work, Information and           Access/Download
                                            Number                                   Date

         297           Labor Department Issues Final Rule Requiring                 04/23/19
                       Covered Federal Contractors To Provide Employees
                       With up to 56 Hours of Paid Sick Leave Annually
                       (No. 16-201)
         301           Federal Contractor Minimum Wage To Increase From             04/23/19
                       $10.35 to $10.60 an Hour on January 1, 2019 (No. 18-
                       187)


                e.       On April 9, 2019, Defendant Gibbons gave a Littler presentation entitled “The

  Latest Developments in Federal Labor Policy: A Workplace Policy Institute Briefing.”

                         (i)    In the weeks before the presentation, in addition to other materials

  listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

  and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

  and/or infringed several CWC information and copyrighted material related to Federal Labor Policy

  matters including:

         No.              Title of Copyrighted Work, Information and           Access/Download
                                            Number                                   Date

         341           EEOC Plans To Open 2018 EEO-1 Filing Season                  03/16/19
                       Next Week, Even as What Happens Next Is Up in Air
                       After Federal Court Orders Reinstatement of
                       Expanded Obama-Era Revisions (No. 19-054)
         353           EEOC’s Proposed Changes to EEO-1 To Add                      03/06/19
         and           Collection of Pay Data Get Final Approval; Filing               and
         355           Deadline for New Report Is March 31,2018 (No. 16-             3/05/19
                       196)

                                                   32
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 36 of 93 PageID# 7175




         No.             Title of Copyrighted Work, Information and            Access/Download
                                           Number                                    Date

         356          OMB Suspends Pay Data Provisions of Expanded                 03/05/19
                      EEO-1 Report, Effectively Reinstating Old Report
                      for 2017 Reporting Cycle; Forms Must Be Submitted
                      by March 31, 2018 (No. 17-182)
         357          Employee Advocacy Groups Sue OMB in Attempt                  03/05/19
                      To Get Order Reinstating Expanded EEO-1 Report
                      (No. 17-248)


                f.      On March 20, 2019, Defendant Gibbons gave a Littler presentation entitled

  “Preparing for an Increase in OFCCP Audit Activity: CSALs, Focused Reviews, VERPs, and More.”

                        (i)    In the weeks before the presentation, in addition to other materials

  listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

  and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

  and/or infringed several CWC information and copyrighted material related to OFCCP Audit matters

  including:

          No.            Title of Copyrighted Work, Information and           Access/Download
                                           Number                                   Date

          344          A Recommended Process for Auditing Your                     03/08/19
                       Company’s Compliance With OFCCP’s Internet
                       Applicant Rule (No. 10-162)
          368          Most Recent OFCCP Financial Settlements                     03/04/19
                       Continue To Wrap Up Years-Old Audits (No. 18-
                       168)
          369          OFCCP Financial Settlement Update: Focus                    03/04/19
                       Continues To Be on Disposal of “Aged” Audits
                       (No. 18-239)
          370          OFCCP’s FY 2018 Enforcement Numbers Show                    03/04/19
                       Completed Audits Dropped by One-Third From
                       Previous Year (No. 19-002)




                                                  33
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 37 of 93 PageID# 7176




                g.      On March 19, 2019, Defendant Gibbons gave a Littler presentation entitled

  “Understanding the Impact of OFCCP’s Recent Policy Changes on Federal Contractors Association

  of Builders and Contractors Webinar.”

                        (i)    In the weeks before the presentation, in addition to other materials

  listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

  and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

  and/or infringed several CWC information and copyrighted materials related to OFCCP matters

  including:

         No.             Title of Copyrighted Work, Information and            Access/Download
                                           Number                                    Date

         332          Department of Labor Finalizes New Rule Requiring             03/18/19
                      Federal Contractors To Inform Employees of Their
                      Union Organizing Rights (No. 10-093)
         333          EEAC’s Updated Guide to OFCCP-Enforced                       03/18/19
                      Contract Clause Requirements (No. 14-155)
         338          OFCCP Issues New “Section 503 Checklist”                     03/16/19
                      Designed To Assist Contractors in Assessing
                      Compliance With Agency’s Revised Disability
                      Regulations (No. 15-170)
         342          OFCCP’s Final “Internet Applicant” Regulation                03/08/19
                      Establishes Compliance Framework for Federal
                      Contractors’ Electronic Recruitment and Selection
                      Practices (No. 05-227)
         364          OFCCP Issues New “Section 503 Checklist”                     03/04/19
                      Designed To Assist Contractors in Assessing
                      Compliance With Agency’s Revised Disability
                      Regulations (No. 15-170)
         389          New OFCCP Directive Signals Agency’s Intent To               02/25/19
                      Implement Voluntary Compliance Program for
                      “High-Performing” Contractors (No. 19-039)
         390          EEAC’s Updated Guide to OFCCP-Enforced                       02/21/19
                      Contract Clause Requirements (No. 14-155)
         391          OFCCP Gets Approval To Use New Scheduling                    02/08/19
                      Letter Identifying Contractors for Section 503
                      “Focused Reviews” (No. 18-248)




                                                  34
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 38 of 93 PageID# 7177




             H.      Littler Publications Promoting Littler’s Business Interests and Profits

             72.     The CWC information and copyrighted materials that Defendants Littler and Gibbons

  accessed, selected, obtained, viewed, downloaded, used, and/or infringed, while using the Littler IP

  address, also related to particular Littler publications designed to communicate with prospective and

  current Littler clients.26 For example, Defendant Gibbons published articles, promoted on the Littler

  website and using Littler publications (such as Littler ASAP and Littler Podcast),27 and made

  corresponding downloads of related CWC information and materials to promote Littler’s business

  and practice to prospective and current Littler clients:

                     a.     As one example among many others, on July 2, 2019, Defendant Littler

  published a Littler ASAP publication authored by Defendant Gibbons, entitled “EEOC Provides

  Additional Guidance on EEO-1 Component 2 Information.”

                            (i)     In the weeks before the publication, in addition to other materials listed

  on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler and

  Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used, and/or

  infringed several CWC information and copyrighted materials related to EEO-1 Component 2 matters

  including:

       No.         Title of Copyrighted Work, Information and Number                     Access/Download
                                                                                               Date

       246         EEOC Advises Court Overseeing EEO-1 “Component 2”                           06/26/19
                   Litigation That Online Filing System May Not Be Fully
                   Operational Until Mid-August, Despite September 30,
                   2019 Filing Deadline (No. 19-126)




  26
     Numerous other examples are confirmed based on a comparison of the Littler publications for Defendant Gibbons
  with the CWC materials and information that were infringed and obtained through the Littler IP Address. Compare
  Exhibit E (listing Publications & Press of shareholder Gibbons) with Exhibit A (List of CWC Information Obtained by
  the Littler IP Address).
  27
     Exhibit E (listing Publications & Press of shareholder Gibbons).

                                                          35
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 39 of 93 PageID# 7178




       No.         Title of Copyrighted Work, Information and Number                           Access/Download
                                                                                                     Date

       256,        CWC’s Tips for Collecting EEO-1 “Component 2” Data                               06/12/19,
       264,        (No. 19-116)                                                                   06/10/19, and
       and                                                                                          06/07/19
       266


             I.      Early Efforts to Obtain CWC’s Intellectual Property, Make False and
                     Misleading Statements and Ask Others to Engage in Copyright Infringement and
                     Violations of Law and the CWC Restrictions to the Members-Only Site

             73.     Defendant Gibbons was directly engaged in infringing and obtaining a substantial

  amount of CWC’s information and copyrighted materials from the CWC Members-Only Site for the

  benefit and profit of Defendant Littler.28

             74.     Shortly after rejoining Littler, and beginning at a time unknown and at least by

  September 2018, Defendant Gibbons willfully persisted in making a series of requests for, and

  attempted to access and obtain, and induce others to provide and engage in the infringement CWC

  Members-Only Site materials. These include at least those attempts summarized below.

             75.     For example, on Tuesday, September 4, 2018, Defendant Gibbons used his Littler

  email address (LGibbons@littler.com) to send an email to an attorney working on behalf of CWC,

  asking if he could access a specific 50-state affirmative action policy survey.

             76.     This request for information from the CWC Members-Only Site related directly to the

  practice areas of Defendants Littler and Gibbons,29 and the legal services business of Littler.

             77.     No response was given to Defendant Gibbons’s request for CWC intellectual property.

  The recipient of Defendant Gibbons’s request was unwilling to violate established CWC restrictions


  28
     As noted, the identity and extent of the involvement of DOE Defendants 1 to 10 remains pending confirmation.
  29
     See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020); see
  also Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), accessible at
  https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (viewed on April
  5, 2020); Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
  https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020).

                                                              36
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 40 of 93 PageID# 7179




  or engage in copyright infringement or other violations of law. Defendant Gibbons was familiar with

  these restrictions as a former CWC Assistant General Counsel.

         78.     On Friday, September 7, 2018, Defendant Gibbons, using the Littler IP address,

  attempted twice to access member-restricted content. The documents were two CWC Memoranda:

  (1) “OFCCP Mails First Round of FY 2018 ‘Advance Notice’ Letters; Agency Will Offer Technical

  Assistance Before Sending Scheduling Letters to the 1,000 Contractor Establishments Flagged for an

  Audit” (Memo No. 18-026), and (2) “New OFCCP Directive Aims To Resurrect Recognition of

  Exemplary Contractor Programs” (Memo No. 18-184). Access was denied. Member credentials

  were required to access, obtain, download, and use these restricted memoranda. Defendant Gibbons

  was familiar with these restrictions as a former CWC Assistant General Counsel.

         79.     Later that day, Defendant Gibbons, using Littler resources, sent a text message to an

  attorney at CWC asking for the first of the two copyrighted memoranda noted above. Defendant

  Gibbons asked: “Can you send me memo 18-026?”

         80.     Defendant Gibbons was expressly asking the attorney at CWC to at best make an

  exception to, and at worst violate, CWC restrictions on access to CWC’s member-restricted content.

  Defendant Gibbons was aware that reproducing and distributing CWC copyrighted information to a

  Non-Member or to a law firm was not in conformance with CWC’s policies. Defendant Gibbons was

  familiar with these restrictions as a former CWC Assistant General Counsel.

         81.     Defendant Gibbons knew that the person he asked to send the memo was not

  authorized and would not be authorized by CWC to do so.

         82.     No response was given to Defendant Gibbons’s request for CWC intellectual property.

  The recipient of Defendant Gibbons’s request was unwilling to violate established CWC restrictions

  or engage in copyright infringement or other violations of law.



                                                   37
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 41 of 93 PageID# 7180




         83.     On Tuesday, November 13, 2018, Defendant Gibbons, using Littler resources, sent a

  text message to an attorney at CWC requesting a different member-restricted CWC memorandum, as

  reproduced below:


            Defendant Gibbons            “Can you track down a memo for me? I don’t ask for
                                         much.”


            CWC Attorney                 “Hey Lance. Happy to help you out of course … but can’t
                                         send a memo. What are you looking for?”


            Defendant Gibbons            “Killing me. I wanted the memo that we wrote that talked
                                         about steps to audit your AAP in preparation for a new plan
                                         year.”


            CWC Attorney                 [No response.]


            Defendant Gibbons            “Don’t worry about it. Don’t want to get anyone in
                                         trouble.”


         84.     Once again, the recipient of Defendant Gibbons’s request was unwilling to violate

  established CWC restrictions or engage in copyright infringement or other violations of law.

         85.     In contrast, Defendant Gibbons, while using Littler resources and acting to promote

  the interests of Littler, showed no reluctance to ask someone else to violate the CWC restrictions and

  to engage in copyright infringement. Defendant Gibbons was familiar with the restrictions as a

  former CWC Assistant General Counsel.

         86.     While Defendant Gibbons was initially unable to obtain the CWC intellectual property

  he requested from the CWC Members-Only Site, by asking a CWC staff member to violate CWC

  restrictions, Defendant Gibbons willfully persisted in his efforts to infringe and unlawfully obtain

  CWC information and materials.



                                                   38
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 42 of 93 PageID# 7181




             87.   After Defendant Gibbons was unsuccessful in inducing others to violate the Copyright

  Act and the restrictions to the CWC Members-Only Site, he pursued other avenues to obtain the

  intellectual property of CWC.

             88.   On Wednesday, November 14, 2020, Defendant Gibbons, again using Littler

  resources, attempted to access CWC copyright-protected memoranda. Access was not allowed.

  Defendant Gibbons was redirected to the Login Page. Without member credentials, Defendant

  Gibbons was unable to access the intellectual property on the CWC Members-Only Site. Defendant

  Gibbons was familiar with these restrictions as a former CWC Assistant General Counsel.

             J.    Willfully Pursuing Other Avenues to Obtain Information and Infringe
                   Intellectual Property on the CWC Members-Only Site

             89.   After being denied access to the CWC Members-Only Site, Defendant Gibbons

  contacted an employee of a company that had been a long-standing CWC member (referred to as

  “Company A Employee”). Defendant Gibbons had known the Company A Employee for several

  years.

             90.   Defendant Gibbons, using Littler resources, made false and misleading statements to

  obtain the login credentials of the Company A Employee. Defendant Gibbons claimed that he needed

  the credentials of Company A Employee to access and download only a particular CWC

  memorandum to assist the Company A Employee. Defendant Gibbons’s request for the credentials

  was made in his capacity as a Littler shareholder and to generate profits for Littler. In fact, as reflected

  on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendant Gibbons used

  the fraudulently obtained credentials to access, select, obtain, view, download, use, and/or infringe a

  voluminous amount of CWC information and copyrighted materials for the benefit and profit of

  Littler.




                                                      39
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 43 of 93 PageID# 7182




         91.    As noted, as a former CWC staff member, Defendant Gibbons was familiar with the

  CWC restrictions which prohibited Non-Members and law firms from accessing the CWC Members-

  Only Site. For example, as a former CWC staff member, Defendant Gibbons was familiar with EEAC

  and CWC’s practice of marking EEAC and CWC materials with copyright notices. Defendant

  Gibbons had drafted CWC materials that bore these copyright notices.

         92.    Defendant Gibbons’s other efforts to obtain intellectual property from the CWC

  Members-Only Site had been thwarted. Given his continuing objective to obtain access, Defendant

  Gibbons demonstrated no reluctance in asking the Company A Employee to violate the CWC

  restrictions on access to intellectual property on the CWC Members-Only Site.

         93.    Relying on the fraudulent representations of Defendant Gibbons, the Company A

  Employee provided the credentials to Defendant Gibbons for the CWC Members-Only Site.

         94.    No CWC member employee may share access credentials with any non-members,

  including employees of law firms, and law firms are not eligible for membership in CWC.

         95.    On November 16, 2018, Defendant Gibbons, using the Littler IP address, used the

  login credentials of the Company A Employee to connect to the CWC Members-Only Site. During

  the next 22 minutes, Defendant Gibbons, using the Littler IP address, accessed, selected, obtained,

  viewed, downloaded, used, and/or infringed six copyright-protected and member-restricted

  documents.

         96.    In fact, this was only the beginning of the infringement and obtaining of CWC

  information. During the 489 days of the period of infringement and obtaining CWC information,

  from November 16, 2018 to March 18, 2020, the Littler IP address was used to access, select, obtain,

  view, download, use, and/or infringe information and copyrighted materials from the CWC Members-

  Only Site approximately four hundred twenty-six (426) times. The CWC materials Defendant



                                                  40
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 44 of 93 PageID# 7183




  Gibbons accessed, selected, obtained, viewed, downloaded, used, and/or infringed beginning on

  November 16, 2018 through at least March 18, 2020 related directly to (1) the practice areas of

  Defendants Littler and Gibbons;30 (2) the business of Littler and legal services provided to prospective

  and current Littler clients; and (3) the areas in which Littler competes with CWC.

           97.      For example, Defendants Littler and Gibbons, using Littler resources, accessed,

  selected, obtained, viewed, downloaded, used, and/or infringed CWC materials and information from

  the CWC Members-Only Site as follows:

                                  Total CWC Information Obtained and/or Infringed
                                         by the Littler IP Address By Month

                             No.                             Month                        Totals (Approx.)

                              1                          Nov. 2018                                   9
                              2                          Dec. 2018                                   5
                              3                          Jan. 2019                                  12
                              4                          Feb. 2019                                  22
                              5                         March 2019                                  56
                              6                         April 2019                                  40
                              7                          May 2019                                   16
                              8                          June 2019                                  23
                              9                          July 2019                                  29
                             10                          Aug. 2019                                  24
                             11                         Sept. 2019                                  31
                             12                          Oct. 2019                                  13
                             13                          Nov. 2019                                  52
                             14                          Dec. 2019                                   9
                             15                          Jan. 2020                                  34
                             16                          Feb. 2020                                  39
                             17                        Mar. 1-18, 2020                              12

           98.      On a number of occasions, Defendants Littler and Gibbons, using the Littler IP

  address, logged into the CWC Members-Only Site to access, obtain, download, infringe and use the


  30
     See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020); see
  also Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), accessible at
  https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (viewed on April
  5, 2020); Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
  https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020).

                                                              41
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 45 of 93 PageID# 7184




  same CWC Title on more than one occasion.                       For example, Exhibit B (CWC Copyright

  Registrations), and Exhibit N (CWC Information Obtained And/Or Infringed By The Littler IP

  Address on More Than One Occasion), identify approximately ninety-six (96) registered CWC works

  that were downloaded, obtained and infringed on more than one occasion.

          99.      Defendant Gibbons’s use of the CWC Members-Only Site to select, obtain, view,

  download, retain, print, use, and/or infringe (including creating derivative works of) CWC

  information and materials related directly to the practice areas of Defendants Littler and Gibbons.31

  For example, some of the listed practice areas for Defendant Gibbons include OFCCP matters

  (including desk audit submissions, on-site audits, responding to requests and negotiating resolutions),

  compliance with the National Labor Relations Act (NLRA), “all workplace compliance requirements

  applicable to federal government contractors,” analyses of compensation data, “statistical disparity

  analyses for reductions in force,” training concerning government contractor obligations,

  “[d]eveloping and implementing compliant diversity and inclusion programs.”

          K.       False and Misleading Statements, Deceit and Concealment to Obtain CWC’s
                   Intellectual Property

          100.     As part of the unlawful conduct in this matter, Defendant Gibbons made a series of

  false and misleading statements to infringe and obtain CWC information and copyrighted materials

  unlawfully.




  31
    See Exhibit I (Littler Practices); see also Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”)
  (summarizing practice areas); Exhibit E (summarizing practice areas of Shareholder Lance E. Gibbons).

                                                           42
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 46 of 93 PageID# 7185




           101.   The Login process for the CWC Members-Only Site requires the member to “login

  with your CWC account.” On the Login Page, the member enters his or her user name and password

  (not the account of another member or member account holder). Only CWC members have access

  to Members-Only content. For visitors who are not members, the Login Page provides information

  about how to become a member. The Login Page, accessible from the Sign In Tab, is reproduced

  below.




           102.   After making fraudulent statements to obtain the login credentials of the Company A

  Employee (as described below), during the login process, Defendant Gibbons falsely represented that

  he had a CWC member account, that he was the account holder, and that he was entitled to access the

  CWC Members-Only Site.

           103.   Defendant Gibbons concealed his true identity in accessing the CWC account. As a

  former CWC staff member, Defendant Gibbons was aware that (1) only members could access

  CWC’s member-restricted content; (2) Defendant Gibbons was not a member and was ineligible to

                                                  43
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 47 of 93 PageID# 7186




  become a member based on his work as a shareholder and attorney at the Littler law firm; and (3)

  Defendant Littler as a law firm was ineligible to be a CWC member.

             104.   Having authored a number of CWC memoranda during his tenure as a CWC Assistant

  General Counsel, Defendant Gibbons was further aware that each CWC memorandum contained a

  CWC copyright notice noting that all rights were reserved to CWC and no part of the memorandum

  could “be reproduced without permission of CWC.”

             105.   Additionally, for each CWC memorandum that Defendant Gibbons infringed and

  unlawfully obtained from the CWC Members-Only Site as a Littler shareholder, he was further aware

  that each memorandum contained a CWC copyright notice noting that all rights were reserved to

  CWC and no part of the memorandum could “be reproduced without permission of CWC.”

             106.   CWC is informed and believes and, based thereon, alleges, and to be fully determined

  at trial, Defendant Gibbons used and benefitted from the CWC information and copyrighted materials

  concealed from third parties, including Littler clients, that the information was infringed and obtained

  by fraud and unlawful conduct and represented the information as Littler’s.

             107.   The multiple false and misleading statements that Defendant Gibbons made to obtain

  the CWC information and materials further reflects his intent to violate the Counts in this Complaint

  and demonstrates his commitment to engage in willful infringement and to promote the interests of

  Littler.

             108.   Based on the frequency of Defendant Gibbons’s unauthorized access from Littler’s IP

  address, and the quantity of CWC materials downloaded to and using Littler’s computer and network

  resources, Defendant Littler was or should have been aware of Defendant Gibbons’s conduct.




                                                     44
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 48 of 93 PageID# 7187




          L.       Password Changes

          109.     Since November 2018, the password for the Company A Employee credentials used

  by Defendant Gibbons changed three times: (1) June 5, 2019, (2) September 27, 2019, and (3)

  February 19, 2020.

          110.     Each time the password was changed, Defendant Gibbons made fraudulent

  representations to the Company A Employee to request and obtain the new password. For example,

  Defendant Gibbons claimed that he solely needed the new password to access and download a

  particular CWC memorandum to assist the Company A Employee when in fact he accessed, selected,

  obtained, viewed, downloaded, used, and/or infringed many more CWC copyright-protected

  memoranda and continued to do so for months after his request for the new password and until the

  next password change. Each request for the credentials after the password was changed was made in

  Defendant Gibbons’s capacity as a Littler shareholder and to promote the interests of and generate

  profits for Littler.

          111.     Each time Defendant Gibbons requested the new password he concealed from the

  Company A Employee that he in fact had been using the prior credentials before the password change

  to download a substantial amount of CWC intellectual property. For example, during the period from

  November 16, 2018 through May 23, 2019, Defendants Littler and Gibbons, using the Littler IP

  address, accessed, selected, obtained, viewed, downloaded, used, and/or infringed approximately 160

  CWC materials from the CWC Members-Only Site.

          112.     Defendant Gibbons also concealed from the Company A Employee that he would in

  fact use the credentials to continue to download a substantial amount of CWC intellectual property.

          113.     As Defendant Gibbons was aware, the Company A Employee in fact lacked

  authorization to provide the credentials to allow him to access and obtain CWC’s member-restricted

  intellectual property. Defendant Gibbons was aware that (1) only members could access the CWC
                                                  45
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 49 of 93 PageID# 7188




  Members-Only Site; (2) Defendant Gibbons was not a member and was ineligible to become a

  member based on his work as a shareholder and attorney at the Littler law firm; and (3) Defendant

  Littler as a law firm was ineligible to be a CWC member.

           114.     Having authored a number of CWC Memos-Online during his tenure as a CWC

  Assistant General Counsel, and having infringed and unlawfully obtained CWC memoranda and

  other proprietary and member-restricted content as a Littler shareholder, Defendant Gibbons was

  further aware that each CWC memorandum contained a CWC copyright notice noting that all rights

  were reserved to CWC and no part of the memorandum could “be reproduced without permission of

  CWC.”

           115.     Defendants Littler and Gibbons accessed, obtained, downloaded and used CWC

  memoranda in (1) the practice areas of Defendants Littler and Gibbons;32 (2) the business of Littler

  and legal services provided to prospective and current Littler clients; (3) the areas in which Littler

  competes with CWC; or (4) for any other purpose.

           116.     By using the credentials of someone else, Defendant Gibbons sought to conceal that

  he in fact was initiating and downloading a substantial amount of CWC intellectual property from the

  CWC Members-Only Site. Defendant Gibbons understood that his downloads would point to the

  user credentials that he was using. Defendant Gibbons hoped to conceal the fact that he was the one

  who was initiating and directing the access to obtain the CWC intellectual property.




  32
     See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020); see
  also Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), accessible at
  https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (viewed on April
  5, 2020); Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
  https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020).

                                                              46
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 50 of 93 PageID# 7189




          117.   To bypass these restrictions, Defendant Gibbons devised a fraud scheme to obtain the

  credentials which he used to unlawfully infringe and obtain a substantial amount of CWC intellectual

  property for approximately seventeen (17) months.

          118.   Defendant Gibbons engaged in fraud, deceit and concealment in order to obtain the

  new password to gain access to the restricted materials on the CWC Members-Only Site. Defendant

  Gibbons was aware that (1) only members could access the CWC’s member-restricted content; (2)

  Defendant Gibbons was not a member and was ineligible to become a member based on his work as

  a shareholder and attorney at the Littler law firm; and (3) Defendant Littler as a law firm was

  ineligible to be a CWC member.

                 1.     Password Change: June 5, 2019

          119.   On June 5, 2019, the Company A Employee initiated a password change.

          120.   On June 6, 2019, Defendant Gibbons, using the Littler IP address, unsuccessfully tried

  to access the Login Page to gain access to restricted content on the CWC Members-Only Site.

  Because a password change had been made the day before, Defendant Gibbons was unable to access

  the restricted content on the CWC Members-Only Site.

          121.   Defendant Gibbons contacted the Company A Employee and told the employee that

  he was unable to access the restricted content on the CWC Members-Only Site. Defendant Gibbons

  fraudulently stated that he needed to get access to a particular CWC memorandum to assist the

  Company A Employee. Defendant Gibbons concealed that he would continue to use the credentials

  to continue to access a substantial amount of CWC intellectual property. Defendant Gibbons’s

  request for the new password was made in his capacity as a Littler shareholder and to generate profits

  for Littler.

          122.   Relying on the fraudulent representations of Defendant Gibbons, the Company A

  Employee provided the new password to Defendant Gibbons .
                                                   47
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 51 of 93 PageID# 7190




         123.    On June 7, 2019, with the new password, Defendant Gibbons accessed the CWC

  Members-Only Site and selected, obtained, viewed, downloaded, used, and/or infringed one CWC

  copyright-protected memorandum.

         124.    Defendant Gibbons continued to use the fraudulently obtained credentials to download

  more CWC copyright-protected memoranda. For example, from June 9, 2019 to June 26, 2019,

  Defendant Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded,

  used, and/or infringed approximately twenty-one member-restricted memoranda from the CWC

  Members-Only Site. Defendant Gibbons continued to access and download additional memoranda

  from the restricted portions of CWC Members-Only Site for additional months before the next

  password change on September 27, 2019.

                 2.      Password Change: September 27, 2019

         125.    On September 27, 2019, the Company A Employee initiated a password change for

  the CWC Members-Only Site.

         126.    On October 8, 2019, Defendant Gibbons, using the Littler IP address, unsuccessfully

  tried to access the Login Page of the CWC Members-Only Site. Because a password change had

  been previously made, Defendant Gibbons was unable to access the CWC Members-Only Site.

         127.    Defendant Gibbons contacted the Company A Employee and told the employee that

  he was unable to access the CWC Members-Only Site. Defendant Gibbons fraudulently represented

  that he needed to access to a particular CWC memorandum to assist the Company A Employee.

  Defendant Gibbons concealed that he would continue to use the credentials to access a substantial

  amount of CWC intellectual property. Defendant Gibbons’s request for the new password was made

  in his capacity as a Littler shareholder and to generate profits for Littler

         128.    Relying on the fraudulent representations of Defendant Gibbons, the Company A

  Employee provided the new password to Defendant Gibbons.
                                                     48
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 52 of 93 PageID# 7191




         129.   On October 15, 2019, with the new password, Defendant Gibbons accessed the CWC

  Members-Only Site and selected, obtained, viewed, downloaded, used, and infringed six CWC

  copyright-protected memoranda.

         130.   Defendant Gibbons continued to use the credentials to download more CWC

  copyright-protected memoranda. For example, during October 18, 2019 through February 13, 2020,

  Defendants Littler and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed,

  downloaded, used, and infringed approximately 118 memoranda from the CWC Members-Only Site.

  Defendant Gibbons continued to access and download additional memoranda from the CWC

  Members-Only Site for additional months before the next password change on February 19, 2020.

                3.      Password Change: February 19, 2020

         131.   On February 18, 2020, certain users of CWC’s website, including the Company A

  Employee, received a notification to update their CWC website passwords. The notification also

  stated: “Remember to never share your username and password with anyone outside or even within

  your organization. If any of your coworkers need access to our members-only content, it’s easy for

  them to setup a new account….”

         132.   On February 19, 2020, Defendant Gibbons used the Littler IP address and

  unsuccessfully attempted to access the CWC Members-Only Site. Because a required password reset

  was imposed on February 18, 2020 and the Company A Employee had not reset their password,

  Defendant Gibbons was unable to access the CWC Members-Only Site

         133.   Defendant Gibbons contacted the Company A Employee and told the employee that

  he was unable to access the CWC Members-Only Site. Defendant Gibbons fraudulently stated that

  he needed to get access to a particular CWC memorandum. Defendant Gibbons concealed that he

  would use the credentials to continue to access a substantial amount of CWC intellectual property.



                                                  49
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 53 of 93 PageID# 7192




  Defendant Gibbons’s request for the new password was made in his capacity as a Littler shareholder

  and to generate profits for Littler.

          134.    After Defendant Gibbons contacted the Company A Employee, and relying on the

  fraudulent representations of Defendant Gibbons, the employee used the employee’s credentials to

  access the CWC Members-Only Site and reset the password. The Company A Employee then

  provided the new password to Defendant Gibbons.

          135.    With the new password, Defendant Gibbons accessed the CWC Members-Only Site

  and selected, obtained, viewed, downloaded, used, and infringed nine CWC copyright-protected

  memoranda on February 19, 2020.

          136.    Defendant Gibbons continued to use the credentials to download more CWC

  copyright-protected memoranda. For example, on February 20, 2020 through February 28, 2020,

  Defendant Gibbons used the Littler IP address to access and download 25 additional memoranda from

  the CWC Members-Only Site. Defendant Gibbons continued to access and download additional

  memoranda from the CWC Members-Only Site through at least March 18, 2020.

          M.      Infringement Committed Willfully and with Intent to Engage in Other Unlawful
                  Activity

          137.    The acts of infringement of the copyrighted works listed in Exhibits A (List of CWC

  Information Obtained by the Littler IP Address) and B (List of CWC’s registered works) were

  committed willfully by Defendants Littler and Gibbons under 17 U.S.C. § 504(c)(2). This same

  conduct was also committed with the intent to engage in the unlawful activity described in the

  Complaint.

          138.    As a former CWC staff member and Assistant General Counsel, Defendant Gibbons

  was aware that accessing, selecting, obtaining, viewing, downloading, retaining, printing, using,

  infringing (including creating derivative works of) the materials from the CWC Members-Only Site


                                                  50
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 54 of 93 PageID# 7193




  was against CWC’s policies, and constituted copyright infringement. For example, Defendant

  Gibbons was aware that (1) only members could access restricted content on the CWC Members-

  Only Site; (2) Defendant Gibbons was not an employee of a CWC member employer and was

  ineligible to become one based on his work as a shareholder and attorney at the Littler law firm; and

  (3) Defendant Littler as a law firm was ineligible to be a CWC member.

         139.    Having authored a number of CWC Memos-Online during his tenure as a CWC

  Assistant General Counsel, and having infringed and unlawfully obtained CWC materials as a Littler

  shareholder, Defendant Gibbons was further aware that each CWC memorandum contained a CWC

  copyright notice noting that all rights were reserved to CWC and no part of the memorandum could

  “be reproduced without permission of CWC.”

         140.    Yet, with Defendant Littler’s actual or constructive knowledge, Defendant Gibbons

  continued to access, select, obtain, view, download, use and/or infringe the restricted CWC

  information and copyrighted works approximately four hundred twenty-six (426) times for

  approximately seventeen (17) months as reflected in Exhibit A (List of CWC Information Obtained

  by the Littler IP Address). During this period, CWC copyrighted works were infringed approximately

  three hundred and ninety-five (395) times as reflected in Exhibit B (CWC Copyright Registrations).

         141.    Furthermore, Defendant Gibbons’s early attempts to obtain information and infringe

  materials from the CWC Members-Only Site directly from CWC staff member were rejected, and in

  the process Defendant Gibbons acknowledged this behavior had the potential to “get [some]one in

  trouble.”

         142.    Defendant Gibbons persisted in trying to obtain restricted content from the CWC

  Members-Only Site until he was able to obtain the credentials to which he used to access the CWC

  Members-Only Site by making false and misleading statements to the Company A Employee.



                                                   51
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 55 of 93 PageID# 7194




         143.       As noted, the password for the user credentials fraudulently used by Defendant

  Gibbons was reset three times. Defendant Gibbons made multiple false and misleading statements

  to obtain the new password each time the password he had obtained from the Company A Employee

  had been reset.

         144.       As further evidence of willfulness and intent to engage in unlawful behavior,

  Defendant Gibbons committed the conduct for purposes of commercial advantage or private financial

  gain and also in furtherance of other tortious and criminal acts. For example, after the initial

  download and infringement of CWC materials, Defendant Gibbons retained, printed, and used the

  CWC materials in Littler’s practice for the commercial advantage or private financial gain of Littler.

  Additionally, CWC is informed and believes and, based thereon, alleges, after the initial downloads

  and infringement of the CWC materials, Defendant Gibbons engaged in subsequent acts of

  infringement of CWC materials including by reproducing, copying and creating derivative works

  from the initial downloaded of the CWC copyrighted material.

         N.         Littler’s Access to the         CWC      Members-Only       Confidential     Connect
                    Communications Platform

         145.       In addition to infringing the intellectual property and obtaining information from the

  CWC Members-Only Site, on March 18, 2020 Defendants Littler and Gibbons, using the Littler IP

  address and Littler’s information technology resources, also intentionally accessed the CWC

  Members-Only Confidential Connect Communications Platform.

         146.       The access to the CWC Members-Only Confidential Connect Communications

  Platform by Defendants Littler and Gibbons was intentional and highly invasive. The unauthorized

  access to the Platform by the Littler IP address allowed Littler to access, view, monitor, and observe

  private member communications on workplace compliance issues. The members in the platform did

  not know that someone using the Littler IP address was accessing, viewing, monitoring and observing


                                                      52
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 56 of 93 PageID# 7195




  their confidential communications. This intrusion by the Littler IP address violated the security and

  privacy that CWC has established for its members to communicate confidentially with one another.

         147.    As a result of the fraud previously described, Defendants Littler and Gibbons obtained

  restricted, confidential and private information from the CWC Members-Only Confidential Connect

  Communications Platform.        By accessing the CWC Members-Only Confidential Connect

  Communications Platform, Defendants Littler and Gibbons had access to view, monitor, and observe

  confidential communications of CWC Members. The CWC Members were unaware that a member

  of the Littler law firm could view their private and communications on workplace compliance and

  risk management issues. The exposure to the private confidential CWC Member communications

  allowed Defendants Littler and Gibbons to seek business opportunities with potential clients by

  learning the confidential communications of CWC Members.

         148.    As a former CWC staff member, Defendant Gibbons was aware that his access to the

  CWC Members-Only Confidential Connect Communications Platform was unauthorized. Defendant

  Gibbons was aware that (1) only members could access the CWC Members-Only Site; (2) Defendant

  Gibbons was not a member and was ineligible to become a member based on his work as a

  shareholder and attorney at the Littler law firm; and (3) Defendant Littler was ineligible to be a

  member as a law firm.

         149.    Additionally, on July 9, 2019, Defendant Gibbons, using the Littler IP address,

  accessed the CWC Members-Only Site and selected, obtained, viewed, downloaded, used, and

  infringed the following CWC Memorandum: “CWC Members Are Sharing Best Practices Via Our

  Online Collaboration Center, ‘CWC Connect’” (No. 18-129), which described the benefits and

  options in using the Platform and expressly noted that “CWC Connect is a secure online platform




                                                   53
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 57 of 93 PageID# 7196




  available only to CWC members and includes a Best Practices community that provides our members

  the opportunity to directly communicate, benchmark, and share ideas with each other.”

         O.      Discovery of the Littler Infringement of the 2017 CWC Pre-Existing Big Data
                 Analytics Presentation

         150.    Further infringement of CWC material was uncovered involving Littler and its

  shareholders, associates, attorneys, principals, employees, representatives and agents including

  Littler principal Defendant Gokturk.

         151.    On May 11-12, 2017, CWC hosted its third annual Talent Acquisition Compliance

  Summit (“TACS”) in Dallas, Texas.

         152.    Defendant Gibbons attended and presented at the 2017 TACS as CWC Senior

  Counsel. Defendant Gokturk attended and presented as a CWC Senior Advisor.

         153.    On May 12, 2017 at TACS, a CWC copyright-protected presentation was made by

  two CWC Senior Counsel, entitled “Big Data Analytics and Artificial Intelligence: The Compliance

  and Diversity Implications Of Automating Early Stage Recruitment” (“2017 CWC Pre-Existing Big

  Data Analytics Presentation”).

         154.    The 2017 CWC Pre-Existing Big Data Analytics Presentation was drafted exclusively

  for and on behalf of EEAC (now CWC) with the understanding that EEAC (now CWC) would retain

  the full ownership and the copyright of the 2017 CWC Pre-Existing Big Data Analytics Presentation

  and any subsequent versions.

         155.    As the copyright owner for the 2017 CWC Pre-Existing Big Data Analytics

  Presentation, only EEAC (now CWC) could provide permission for further use of the work. EEAC

  (now CWC) retained full copyright ownership in the work.

         156.    The Power Point presentation for the 2017 CWC Pre-Existing Big Data Analytics

  Presentation bears the copyright notice of CWC’s predecessor in the footer of the slides.


                                                   54
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 58 of 93 PageID# 7197




                a.     As an example, as depicted, the presentation slides bear the footer:

                COPYRIGHT 2017 EEAC




         157.   The presentation of the 2017 EEAC copyright notice confirmed the copyright

  ownership by EEAC.

         158.   CWC holds the copyright registration to the 2017 CWC Pre-Existing Big Data

  Analytics Presentation: Copyright Registration No. TX0008882252.

         159.   Defendant Chris Gokturk was familiar with the 2017 CWC Pre-Existing Big Data

  Analytics Presentation. She attended the 2017 TACS.

         160.   Defendant Gokturk received and obtained a copy of the 2017 CWC Pre-Existing Big

  Data Analytics Presentation bearing the EEAC copyright notice.

                                                 55
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 59 of 93 PageID# 7198




          161.    Defendant Gokturk was aware of the 2017 EEAC copyright notice on the 2017 CWC

  Pre-Existing Big Data Analytics Presentation. As a former CWC staff member, Defendant Gokturk

  was familiar with EEAC and CWC’s practice of marking EEAC and CWC materials with copyright

  notices.

          162.    Defendant Gokturk had no role in creating or presenting the 2017 CWC Pre-Existing

  Big Data Analytics Presentation.

                  a.       Defendant Gokturk was not an author of the 2017 CWC Pre-Existing Big Data

  Analytics Presentation.

                  b.       Defendant Gokturk did not contribute any content to the 2017 CWC Pre-

  Existing Big Data Analytics Presentation.

          163.    CWC never granted permission to Defendant Littler nor Defendant Gokturk to copy

  the 2017 CWC Pre-Existing Big Data Analytics Presentation, or any portion, variation or derivative

  work thereof.

                  a.       CWC never granted permission to Defendant Littler nor Defendant Gokturk to

  copy or reproduce the 2017 CWC Pre-Existing Big Data Analytics Presentation with any prospective

  or current Littler clients or third parties or entities.

          164.    In 2019, Defendants Littler and Gokturk infringed the 2017 CWC Pre-Existing Big

  Data Analytics Presentation by copying and reproducing the presentation at Littler including for

  promotional purposes for the benefit and profit of Littler.

          165.    In May 2020, CWC discovered a Littler presentation entitled “Technology in

  Recruiting and Hiring: Hidden Legal Risks,” dated October 18, 2019 (“October 2019 Infringing




                                                        56
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 60 of 93 PageID# 7199




  Littler Presentation”), presented by Littler shareholder Charles (Chad) E. Reis, IV, and Littler

  associate Lillian T. Manning.33

             166.       A review of the October 2019 Infringing Littler Presentation confirms that several of

  the presentation slides infringed the 2017 CWC Pre-Existing Big Data Analytics Presentation.

                        a.     For example, a side-by-side comparison shows the infringement, including

  entire phrases and sentences have been copied directly from the CWC presentation into the infringing

  Littler presentation, with trivial at most modifications:

             // // //




  33
       See Exhibit K (Littler Presentation: “Technology in Recruiting and Hiring: Hidden Legal Risks” (Oct. 18, 2019)).

                                                             57
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 61 of 93 PageID# 7200




         167.   The October 2019 Infringing Littler Presentation infringed the 2017 CWC Pre-

  Existing Big Data Analytics Presentation.



                                              58
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 62 of 93 PageID# 7201




           168.     The footer for most of the slides of the October 2019 Infringing Littler Presentation,

  including slides with infringed content, bears this designation:

                    © Littler Mendelson, P.C. | 2019 Proprietary and Confidential

           169.     The October 2019 Infringing Littler Presentation infringes content from the 2017

  CWC Pre-Existing Big Data Analytics Presentation and presents the content in these slides as

  “Proprietary and Confidential” to Littler along with a Littler copyright notice.                           The Littler

  presentation falsely represents Littler as the original author of content copied from the 2017 CWC

  Pre-Existing Big Data Analytics Presentation.

           170.     Defendant Littler, Defendant Gokturk and Doe Defendants removed the EEAC

  copyright notice from the 2017 CWC Pre-Existing Big Data Analytics Presentation and substituted

  the Littler copyright notice on the October 2019 Infringing Littler Presentation.

           171.     CWC is informed and believes and, based thereon, alleges, and to be fully determined

  at trial, that Defendant Littler has infringed the 2017 CWC Pre-Existing Big Data Analytics

  Presentation on other occasions. For example, a presentation, entitled “Technology in Hiring and

  Recruiting,” was made in August 2019 by Littler shareholder Charles (Chad) E. Reis,34 and another

  presentation, entitled, “How Artificial Intelligence and Technology Are Changing Talent Acquisition

  Compliance,” was made in May 2019 in Phoenix, Arizona by Defendant Gibbons and Defendant

  Gokturk,35 among possibly other presentations.

           172.     Defendant Gokturk’s acts of infringement of the copyrighted 2017 CWC Pre-Existing

  Big Data Analytics Presentation were committed willfully under 17 U.S.C. § 504(c)(2). This same



  34
     See Exhibit L (Littler Bio for Shareholder Charles (Chad) E. Reis), accessible at
  https://www.littler.com/people/charles-chad-e-reis-iv (viewed on Nov. 9, 2020).
  35
     See Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
  https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020); Exhibit F (“Littler Adds Chris Gokturk
  in Northern Virginia”) (Feb. 26, 2019), accessible at https://www.littler.com/publication-press/press/littler-adds-chris-
  gokturk-northern-virginia (viewed on Nov. 9, 2020).

                                                             59
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 63 of 93 PageID# 7202




  conduct was also committed with the intent to engage in the unlawful activity described in the

  Complaint.

           173.     For example, Defendant Gokturk was required to obtain prior approval before

  divulging proprietary information to anyone. Defendant Gokturk was also required to obtain

  permission before appropriating the proprietary information to any other client, firm, or other entity.

           174.     Defendant Gokturk was also prohibited from soliciting, inducing, or attempting to

  induce any past or current firm clients, or any prospective clients, including CWC.

           175.     In 2019, neither Defendant Littler nor Defendant Gokturk sought the prior approval

  or permission of CWC to divulge and use the 2017 CWC Pre-Existing Big Data Analytics

  Presentation in (1) the practice areas of Defendants Littler and Gokturk;36 (2) the business of Littler

  and legal services provided to prospective and current Littler clients; (3) the areas in which Littler

  competes with CWC; or (4) for any other purpose.

           176.     At no time during her tenure at CWC did Defendant Gokturk contend or claim that

  she had an ownership interest in the 2017 CWC Pre-Existing Big Data Analytics Presentation. As

  noted, Defendant Gokturk had no role in the 2017 CWC Pre-Existing Big Data Analytics

  Presentation.

           177.     By infringing the 2017 CWC Pre-Existing Big Data Analytics Presentation for and on

  behalf of Defendant Littler, Defendant Gokturk disregarded the copyright notice of EEAC.

           178.     By infringing the 2017 CWC Pre-Existing Big Data Analytics Presentation,

  Defendants Littler and Gokturk falsely represented that Littler was the original author of the content

  copied from the 2017 CWC Pre-Existing Big Data Analytics Presentation. In fact, in receiving a


  36
    See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020); see
  also Exhibit G (Littler Bio for Chris Gokturk Principal), accessible at https://www.littler.com/people/lance-e-gibbons
  (viewed on Nov. 9, 2020); Exhibit F (“Littler Adds Chris Gokturk in Northern Virginia”) (Feb. 26, 2019), accessible at
  https://www.littler.com/publication-press/press/littler-adds-chris-gokturk-northern-virginia (viewed on Nov. 9, 2020).

                                                              60
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 64 of 93 PageID# 7203




  copy of the 2017 CWC Pre-Existing Big Data Analytics Presentation bearing the EEAC copyright

  notice, she knew and understood that EEAC was the copyright owner of the work.

          179.    CWC is informed and believes and, based thereon, alleges, and to be fully determined

  at trial, that Defendants Littler and Gokturk have infringed other CWC presentations and materials in

  the same manner on other occasions. For example, CWC is informed and believes that former CWC

  staff members and Defendants Gibbons and Gokturk brought to Defendant Littler other CWC

  information and materials that were used, copied, reproduced and shared with others at Littler for the

  benefit and profit of Littler.

          P.      Discovery of Additional Acts of Infringement and Discussions About Using CWC
                  materials by the Littler Defendants Including Through Circulation of CWC
                  Works Within and Outside of Littler

          180.    During discovery in this case, further infringement of CWC material was uncovered

  involving Littler and its shareholders, associates, attorneys, principals, employees, representatives

  and agents including the Littler Defendants and others each acting as a shareholder or principal,

  representative and agent of Littler and within the course and scope of their employment with Littler.

  The Littler Defendants’ acts of infringement and unauthorized access to the CWC Members-Only

  Site were also a matter of knowledge and awareness among Littler shareholders, attorneys and

  employees including the leadership of Littler’s OFCCP Practice Group. These referenced emails on

  the Littler network were sent to and from the Littler email addresses of the senders and recipients. A

  few examples are noted below.

          181.    On April 18, 2019 (LIT0003575- LIT0003576), Defendant Gokturk used the Littler

  network to email Littler shareholder David Goldstein, Littler data engineering manager Daniel

  Kaatari, and Littler counsel Megan Brennan CWC’s training presentation entitled “Basic EEO and

  Affirmative Action Course” (Copyright Reg. No. TX0008961575), with CWC’s copyright notice and

  logo removed from the copied document. Moments later, Littler shareholder David Goldstein used
                                                   61
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 65 of 93 PageID# 7204




  the Littler network to forward the same email attaching the copied slide deck to Littler shareholder

  Meredith Shoop, co-chair of Littler’s OFCCP Practice Group (LIT0003676-LIT0003677). In a

  September 17, 2019 email (LIT0003558-LIT0003559), Defendant Gokturk used the Littler network

  to email Littler employee Ifeoma Ojialor a copy of the same copied slide deck with CWC’s copyright

  notice and logo:




   LIT0003559, at page 3.                            LIT0003677, at page 6.



          182.    On August 17, 2019 (LIT0002071-75), Defendant Gibbons, using the Littler network,

  emailed Littler counsel Megan Brennan a copy of CWC Memorandum No. 16-205 entitled “EEAC’s

  ‘OFCCP Compliance Primer’ Series: Using Data Metrics for Evaluating Your Disability and

  Veterans AAP Obligations” (Copyright Reg. No. TX0008883451). In the email exchange, Defendant

  Gibbons told Brennan that he had “checked the CWC memos on this topic” and then provided her

  with “a cut and paste job of the information from memo 16-205.” Defendant Gibbons stated: “If I go

  to prison for logging into their system I am taking you with me!” Brennan responded that she would

  “plead the 5th!;).”

          183.    On January 17, 2020 (LIT0002985), Defendant Gokturk used the Littler network to

  send an email to Defendant Gibbons to request “a letter that a company can use for the veterans,


                                                  62
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 66 of 93 PageID# 7205




  disability resurvey.” Defendant Gibbons’ responded the same day and attached a copy of a document

  comprising CWC templates, those templates containing copyrighted expression protected by CWC

  template entitled, “Template - Employee Communication Regarding Upcoming Employee Disability

  Survey” (Copyright Reg. No Copyright Reg. No. TX0008961573). In his email response, Defendant

  Gibbons stated, “Here you go! Who is your favorite lawyer now? ☺ Is this billable?”

                                 V.      COPYRIGHTED WORKS

         184.   CWC is the owner of the copyrights to the works identified in Exhibit B (CWC

  Copyright Registrations), and each of the works have been duly registered with the United States

  Copyright Office.

         185.   CWC has the exclusive right to, among other things, reproduce, distribute, publicly

  display, and create derivative works from CWC's Copyright Works.

         186.   Exhibit B lists each registered work as follows: (1) Column 1 providing the claim

  number, (2) Column 2 providing the title of the work infringed, (3) Column 3 providing the CWC

  Memorandum Number, if any, for the work infringed, (4) Column 4 providing the date of publication,

  (5) Column 5 providing the date of registration, (6) Column 6 providing the copyright registration

  number(s) for the work, (7) Column 7 providing the date on which infringement occurred, or CWC

  believes infringement to have first occurred, and (8) Column 8 providing the number of times each

  CWC work was downloaded.

         187.   For each work identified in Exhibit B, on or about the date(s) listed on Column 5,

  CWC complied in all respects with the requirements of the Copyright Act and received from the

  Register of Copyrights Certificates of Registration bearing the number(s) listed on Column 6.




                                                  63
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 67 of 93 PageID# 7206




     VI.      COUNT 1: DIRECT AND CONTRIBUTORY COPYRIGHT INFRINGEMENT
                  OF WORKS FROM THE CWC MEMBERS-ONLY SITE
                         (Defendants Littler, Gibbons and Does 1-10)

           188.    CWC re-alleges and incorporates by reference all of the foregoing paragraphs, as

  though set forth herein in full.

           189.    As alleged above, CWC owns registered copyrights for the CWC Copyrighted Works

  for each of the Claim Numbers listed in Exhibit B (CWC Copyright Registrations).

           190.    Beginning at a time unknown, but at least by November 16, 2018 through at least

  March 18, 2020, Defendants Littler, Gibbons, and Does 1-10, using the Littler IP address,

  downloaded CWC works identified in Exhibit B from the CWC Members-Only Site and reproduced,

  distributed, displayed, and made derivative works of these CWC works.

           191.   The unauthorized reproduction, distribution, display and creation of a derivative work

  by Defendants Littler, Gibbons, and Does 1-10 infringes CWC’s exclusive rights in violation of the

  Copyright Act.

           192.   Each infringement was done without CWC’s permission, contrary to CWC’s stated

  policies, and despite copyright notices attached to those documents.

           193.   Each of these discrete acts constitutes infringement of CWC’s copyrights in those

  works, and CWC alleges willful copyright infringement based on these acts for Claim Numbers 1 to

  90, 92 to 219, and 222 listed in Exhibit B (CWC Copyright Registrations).

           194.   Each act of infringement occurred using the Littler infrastructure, platform and

  resources (including the use of Littler’s IP address, computing and network resources, and branding

  and other materials).

           195.   CWC is informed and believes and, based thereon, alleges, and to be fully determined

  at trial, Defendants Littler, Gibbons, and Does 1-10 produced an indeterminate number of infringing



                                                    64
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 68 of 93 PageID# 7207




  derivative works based on one or more of the CWC Copyrighted Works in Exhibit B (CWC Copyright

  Registrations) in client communications or other work product produced for the benefit of Littler.

         196.    As set forth above, in committing each of these acts in this count, the Littler

  Defendants were acting as a representative and agent of Littler and within the course and scope of

  their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

         197.    The specific acts of copyright infringement alleged in the Complaint have caused and

  are causing CWC great and incalculable damage. The scope of Littler’s infringement, potential

  republication of infringing materials, or other potentially ongoing acts of infringement has yet to be

  determined. Unless this Court provides injunctive relief, any ongoing infringement would be an

  irreparable injury for which CWC would have no adequate remedy at law.

         198.    The acts of infringement by Defendants Littler, Gibbons, and Does 1-10 were

  committed “willfully” under 17 U.S.C. § 504(c)(2).

         199.    CWC is entitled to maximum statutory damages, pursuant to 17 U.S.C. § 504(c), with

  respect to each applicable work infringed, or such other amounts as may be proper under 17 U.S.C.

  § 504(c).

         200.    The following facts and factors, among others to be proven at trial, are relevant to

  statutory damages pursuant to 17 U.S.C. § 504(c):

                 a.      The circumstances of the infringement involve former CWC staff members

  who were familiar with the proprietary nature of the CWC intellectual property, the manner in which

  the intellectual property was created, and the restrictions on its use.

                 b.      The extent and duration of the infringement involves a recurring infringement

  and of a voluminous amount of CWC material and information over an extended period of time from

  at least November 2018 through the beginning of March 2020.



                                                     65
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 69 of 93 PageID# 7208




                   c.       The expenses saved by the Defendants by infringing the CWC material and

  information.

                   d.       The profits and benefits to the Defendants including to promote (1) the practice

  areas of the Littler Defendants; (2) the business of Littler and legal and related services provided to

  prospective and current Littler clients; and (3) the areas in which Littler competes with CWC.

                   e.       Multiple misleading or false statements made by the Defendants as part of the

  copyright infringement as noted above, including but not limited to falsely representing that

  Defendant Littler was the original author of content copied from CWC.

                   f.       The fact that the CWC materials bore copyright notices which were

  disregarded or removed in creating and using new Littler materials for the use and profit by Littler.

                   g.       The fact that Defendant Littler advises employers how to avoid the unlawful

  conduct that occurred in this case.

                   h.       The size, resources and revenues37 of Defendant Littler as “the largest global

  employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide,”38

  including the ability to pay damages.39

                   i.       The need to deter the Defendants and other potential infringers.40

          201.     CWC is entitled to its actual damages and disgorgement of any profits of the

  Defendants with respect to each applicable work infringed, as will be proven at trial, under 17 U.S.C.

  §§ 504(a), 504(b).


  37
     The National Law Journal reported that Littler had $590,038,000 in gross revenue in 2019. See Law.com Littler Firm
  Profile, https://www.law.com/law-firm-profile/?id=186&name=Littler-Mendelson (viewed Nov. 9, 2020).
  38
     See note 11 (Littler publications making this statement), supra.
  39
     See, e.g., Lowry’s Reports, Inc. v. Legg Mason, Inc., 302 F. Supp. 2d 455, 461 (D. Md. 2004) (in affirming copyright
  statutory damages, noting “[t]he wealth of the defendant has been widely recognized as relevant to the deterrent effect
  of a damages award”) (collecting other cases).
  40
     See, e.g., F.W. Woolworth Co. v. Contemporary Arts, 344 U.S. 228, 234 (1952) (“[A] rule of liability which merely
  takes away the profits from an infringement would offer little discouragement to infringers. It would fall short of an
  effective sanction for enforcement of the copyright policy.”).

                                                            66
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 70 of 93 PageID# 7209




         202.    Defendants Littler, Gibbons and Does 1-10 had knowledge of the infringing activity.

  For example, each CWC copyrighted work bore a copyright notice identifying Plaintiff as the owner

  of the copyright protected work. The copyright notices were removed or disregarded so the CWC

  content could be used for the benefit and profit of Defendant Littler including the creation and use of

  derivative works.

         203.    Defendant Gibbons also was familiar with the steps taken by CWC to protect its

  intellectual property. Defendant Gibbons had drafted CWC materials that bore these copyright

  notices.

         204.    CWC is informed and believes and, based thereon, alleges, and to be fully determined

  at trial, that Defendants Littler, Gibbons and Does 1-10 induced, caused or materially contributed to

  the infringing conduct of another. For example, once the CWC works were introduced to the Littler

  infrastructure, platform and resources, the CWC works became available to others either by

  reproducing, distributing, sharing or making them available to others at Littler.

         205.    Defendant Littler facilitated, encouraged and materially contributed to such

  infringement by continuing to provide its network and the facilities necessary for the recurring and

  ongoing infringements on the Littler infrastructure, platform and resources (including the use of

  Littler’s IP address, computing and network resources, and branding and other materials).

         206.    Each infringement of CWC’s copyrighted works constitutes a separate and distinct act

  of infringement.

         207.    CWC is entitled to its costs, including reasonable attorneys’ fees, under 17 U.S.C. §

  505, where applicable.

         208.    The conduct Defendants Littler, Gibbons, and Does 1-10 caused and, unless enjoined

  by this Court, will continue to cause CWC irreparable injury which cannot be fully compensated or



                                                    67
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 71 of 93 PageID# 7210




  measured in monetary terms. CWC has no adequate remedy at law and is entitled to a permanent

  injunction prohibiting the reproduction, distribution, sale, or other use or exploitation of the

  Copyrighted materials, under 17 U.S.C. § 502.

                         VII. COUNT 2: DIRECT AND CONTRIBUTORY
                            COPYRIGHT INFRINGEMENT OF WORKS
                        (Defendants Littler, Gibbons, Gokturk and Does 1-10)

          209.    CWC re-alleges and incorporates by reference all of the foregoing paragraphs, as

  though set forth herein in full.

          210.    As alleged above, CWC owns registered copyrights for the CWC Copyrighted Works

  for each of the Claim Numbers listed in Exhibit B (CWC Copyright Registrations).

          211.    During the period of July 25, 2018 through at least March 18, 2020 for Defendants

  Littler, Gibbons, and Does 1-10, and during the period of February 26, 2019 through at least March

  18, 2020 for Defendants Littler, Gokturk, and Does 1-10, reproduced, distributed, displayed, and

  made derivative works of CWC works identified in Exhibit B that were obtained by means other than

  downloading them from the CWC Members-Only Site using the Littler IP address.

          212.    The unauthorized reproduction, distribution, display and creation of a derivative work

  by Defendants Littler, Gibbons, Gokturk, and Does 1-10 infringes CWC’s exclusive rights in

  violation of the Copyright Act.

          213.    Each infringement was done without CWC’s permission, contrary to CWC’s stated

  policies, and despite copyright notices attached to those documents.

          214.    Each of these discrete acts constitutes infringement of CWC’s copyrights in those

  works, and CWC alleges willful copyright infringement based on these acts for listed in Exhibit B

  (CWC Copyright Registrations).




                                                    68
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 72 of 93 PageID# 7211




         215.    Each act of infringement occurred using the Littler infrastructure, platform and

  resources (including the use of Littler’s email system, computing and network resources, and

  branding and other materials).

         216.    CWC is informed and believes and, based thereon, alleges, and to be fully determined

  at trial, Defendants Littler, Gibbons, and Does 1-10 produced an indeterminate number of infringing

  derivative works based on one or more of the CWC Copyrighted Works Exhibit B (CWC Copyright

  Registrations) in client communications or other work product produced for the benefit of Littler.

         217.    As set forth above, in committing each of these acts in this count, the Littler

  Defendants were acting as a representative and agent of Littler and within the course and scope of

  their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

         218.    The specific acts of copyright infringement alleged in the Complaint have caused and

  are causing CWC great and incalculable damage. The scope of Littler’s infringement, potential

  republication of infringing materials, or other potentially ongoing acts of infringement has yet to be

  determined. Unless this Court provides injunctive relief, any ongoing infringement would be an

  irreparable injury for which CWC would have no adequate remedy at law.

         219.    The acts of infringement by Defendants Littler, Gibbons, and Does 1-10 were

  committed “willfully” under 17 U.S.C. § 504(c)(2).

         220.    CWC is entitled to maximum statutory damages, pursuant to 17 U.S.C. § 504(c), with

  respect to each applicable work infringed, or such other amounts as may be proper under 17 U.S.C.

  § 504(c).

         221.    Defendants Littler, Gibbons, and Does 1-10 had knowledge of the infringing activity.

  For example, each CWC copyrighted work bore a copyright notice identifying Plaintiff as the owner

  of the copyright protected work. The copyright notices were removed or disregarded so the CWC



                                                   69
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 73 of 93 PageID# 7212




  content could be used for the benefit and profit of Defendant Littler including the creation and use of

  derivative works.

          222.    Defendant Gibbons and Gokturk also were familiar with the steps taken by CWC to

  protect its intellectual property.

          223.    CWC is informed and believes and, based thereon, alleges, and to be fully determined

  at trial, that Defendants Littler, Gibbons and Does 1-10 induced, caused or materially contributed to

  the infringing conduct of another. For example, once the CWC works were introduced to the Littler

  infrastructure, platform and resources, the CWC works became available to others either by

  reproducing, distributing, sharing or making them available to others at Littler.

          224.    Defendant Littler facilitated, encouraged and materially contributed to such

  infringement by continuing to provide its network and the facilities necessary for the recurring and

  ongoing infringements on the Littler infrastructure, platform and resources (including the use of

  Littler’s IP address, computing and network resources, and branding and other materials).

          225.    Each infringement of CWC’s copyrighted works constitutes a separate and distinct act

  of infringement.

          226.    CWC is entitled to its costs, including reasonable attorneys’ fees, under 17 U.S.C. §

  505, where applicable.

          227.    The conduct of Defendants Littler, Gibbons, Gokturk, and Does 1-10 caused and,

  unless enjoined by this Court, will continue to cause CWC irreparable injury which cannot be fully

  compensated or measured in monetary terms. CWC has no adequate remedy at law and is entitled to

  a permanent injunction prohibiting the reproduction, distribution, sale, or other use or exploitation of

  the Copyrighted materials, under 17 U.S.C. § 502.




                                                    70
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 74 of 93 PageID# 7213




               VIII. COUNT 3: COMPUTER FRAUD AND ABUSE ACT
      UNDER 18 U.S.C. § 1030(a)(2)(C) OBTAINING INFORMATION FROM THE CWC
                                 MEMBERS-ONLY SITE
                        (Defendants Littler, Gibbons and Does 1-10)

          228.    CWC re-alleges and incorporates by reference all of the foregoing paragraphs, as

  though set forth herein in full.

          229.    During the period from November 16, 2018 through at least March 18, 2020,

  Defendants Littler, Gibbons, and Does 1-10 intentionally accessed the CWC Members-Only Site,

  without authorization, or exceeding authorized access, and thereby obtained information from the

  protected computer in violation of 18 U.S.C. § 1030(a)(2)(C).

          230.    Defendants Littler, Gibbons, and Does 1-10 used Littler’s robust platform and

  resources, including the Littler IP address, to access, select, obtain, view, download, retain, print, and

  use restricted CWC information and copyrighted materials to benefit Defendant Littler directly and

  indirectly and themselves as a Littler shareholder. For example, this included using Littler computers,

  computers systems and the Littler IP address to access without authorization, and exceeding any

  authorized access, restricted content on the CWC Members-Only Site.

          231.    Defendants Littler, Gibbons, and Does 1-10 used the Littler IP address and resources

  to obtain the information listed on Exhibit A (List of CWC Information Obtained by the Littler IP

  Address).

          232.    As described above, the intentional access, without authorization or exceeding

  authorized access, included the highly invasive access on March 18, 2020 to CWC’s Connect

  communications platform, which is a highly confidential online community for CWC members. The

  CWC Members did not know that a member of the Littler law firm could view their private and

  confidential communications on workplace compliance and risk management issues.




                                                     71
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 75 of 93 PageID# 7214




         233.    Each unauthorized access occurred using the Littler infrastructure, platform and

  resources (including the use of Littler’s IP address, computing and network resources, and branding

  and other materials).

         234.    As set forth above, in committing each of these acts in this count, the Littler

  Defendants were acting as a representative and agent of Littler and within the course and scope of

  their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

         235.    Defendant Gibbons was aware that his access to the CWC Members-Only Site was

  unauthorized. Defendant Gibbons was aware that (1) only members could access the CWC Members-

  Only Site; (2) Defendant Gibbons was not a member and was ineligible to become a member based

  on his work as a shareholder and attorney at Defendant Littler; and (3) Defendant Littler as a law firm

  was ineligible to be a member.

         236.    Consequently, Defendant Gibbons asked others to obtain CWC member-restricted

  information for him.

         237.    Defendant Gibbons recognized that asking others to obtain for his and Defendant

  Littler’s benefit CWC member-restricted content may cause “trouble.”

         238.    Undeterred, Defendant Gibbons sought to use the credentials of another individual

  who was employed at Company A to obtain restricted content from the CWC Members-Only Site.

  Defendant Gibbons on multiple occasions made false and misleading statements to obtain the login

  credentials of the Company A Employee.

         239.    CWC’s proprietary and other information are stored on the CWC Members-Only Site

  to make those materials accessible to its members through a password-protected portion of its

  website. The CWC Members-Only Site is a “protected computer,” under 18 U.S.C. § 1030(e)(2)(B),




                                                    72
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 76 of 93 PageID# 7215




  in that the computer is used in or affecting interstate or foreign commerce or communication and is

  connected to the Internet.

          240.    As a result, CWC has suffered a “loss”, under 18 U.S.C. § 1030(e)(11), which exceeds

  $5,000 based on reasonable costs including the cost of responding to the offense, investigating the

  incident, conducting a damage assessment, and restoring the data, program, system, or information

  to its condition prior to the offense. For example, CWC and external resources were committed to

  respond to the offense, investigate the incident, conduct a damage assessment and restore the system

  and information. CWC initiated an internal investigation and engagement of outside resources to

  determine who was responsible for the unauthorized access to information and materials on the CWC

  Members-Only Site, and the scope of the information accessed and obtained.

          241.    The loss to CWC or more persons during any one-year period aggregating at least

  $5,000 in value, under 18 U.S.C. § 1030(c)(4)(A)(i)(I).

          242.    Pursuant to the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq., CWC is

  entitled to compensatory damages, injunctive relief or other equitable relief, attorney’s fees and costs,

  where applicable, and all other appropriate relief.

                    IX.     COUNT 4: COMPUTER FRAUD AND ABUSE ACT
                          UNDER 18 U.S.C. § 1030(a)(4) COMPUTER FRAUD
                             (Defendants Littler, Gibbons and Does 1-10)

          243.    CWC re-alleges and incorporates by reference all of the foregoing paragraphs, as

  though set forth herein in full.

          244.    During the period from November 16, 2018 through at least March 18, 2020,

  Defendants Littler, Gibbons, and Does 1-10 knowingly and with intent to defraud accessed the CWC

  Members-Only Site, a protected computer, without authorization, or exceeding authorized access,

  and by means of such conduct furthered the intended fraud and obtained anything of value, that is the



                                                     73
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 77 of 93 PageID# 7216




  information reflected in Exhibit A (List of CWC Information Obtained by the Littler IP Address), in

  violation of 18 U.S.C. § 1030(a)(4).

          245.    The intended fraud included during each unauthorized access to the CWC Members-

  Only Site, Defendants Littler, Gibbons, and Does 1-10 falsely represented that the Defendants had a

  CWC member account, were the account holder, and were entitled to access the CWC Members-

  Only Site.

          246.    The intended fraud included during each unauthorized access to the CWC Members-

  Only Site, Defendants Littler, Gibbons, and Does 1-10 in using the credentials of the Company A

  Employee, falsely represented that the Company A employee was accessing the CWC Members-

  Only Site and concealing the fact that the Defendants were actually making unauthorized access to

  the CWC Members-Only Site.

          247.    The intended fraud included making fraudulent statements to obtain the login

  credentials of the Company A Employee.

          248.    As a result of the fraud, Defendants Littler and Gibbons obtained restricted

  information from the CWC Members-Only Site which they used to benefit and profit Littler.

          249.    The value of the information substantially exceeded $5,000. For example, the cost of

  development or production of the information exceeds $5,000.

          250.    Defendants Littler and Gibbons recognized the value of the information as they used

  it in their legal services with clients and other third parties.

          251.    Defendants Littler and Gibbons used Littler’s robust platform and resources to access,

  obtain, download, infringe and use restricted CWC information and copyrighted materials to benefit

  Defendant Littler directly and indirectly and themselves as a Littler shareholder and principal. For

  example, this included using Littler computers, computers systems and the Littler IP address.



                                                       74
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 78 of 93 PageID# 7217




          252.    As set forth above, in committing each of these acts in this count, the Littler

  Defendants were acting as a representative and agent of Littler and within the course and scope of

  their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

          253.    The CWC Members-Only Site is a “protected computer,” under 18 U.S.C. §

  1030(e)(2)(B), in that the computer is used in or affecting interstate or foreign commerce or

  communication and is connected to the Internet.

          254.    As a result, CWC has suffered a “loss”, under 18 U.S.C. § 1030(e)(11), which exceeds

  $5,000 based on reasonable costs including the cost of responding to the offense, investigating the

  incident, conducting a damage assessment, and restoring the data, program, system, or information

  to its condition prior to the offense. For example, CWC and external resources were committed to

  respond to the offense, investigate the incident, conduct a damage assessment and restore the system

  and information. CWC initiated an internal investigation and engagement of outside resources to

  determine who was responsible for the unauthorized access to information and materials on the CWC

  Members-Only Site, and the scope of the information accessed and obtained.

          255.    The loss to CWC or more persons during any one-year period aggregating at least

  $5,000 in value, under 18 U.S.C. § 1030(c)(4)(A)(i)(I).

          256.    Pursuant to the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq., CWC is

  entitled to compensatory damages, injunctive relief or other equitable relief, attorney’s fees and costs,

  where applicable, and all other appropriate relief.

                                      X.     COUNT 5: FRAUD
                              (Defendants Littler, Gibbons and Does 1-10)

          257.    CWC re-alleges and incorporates by reference all of the foregoing paragraphs, as

  though set forth herein in full.




                                                     75
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 79 of 93 PageID# 7218




         258.    During the period from November 16, 2018 through at least March 18, 2020, for each

  and every access to the CWC Members-Only Site Defendants Littler, Gibbons, and Does 1-10

  intentionally and knowingly, and with the intent to mislead, made false representations of a material

  fact that (1) the Defendants had a CWC member account, were the account holder, and were entitled

  to access the CWC Members-Only Site; and (2) in using the credentials of the Company A Employee,

  representing that the Company A employee was accessing the CWC Members-Only Site and

  concealing the fact that the Defendants were actually making access to the CWC Members-Only Site.

         259.    The dates of each fraudulent access to the CWC Members-Only Site are reflected on

  Exhibit A (List of CWC Information Obtained by the Littler IP Address).

         260.    The Defendants made these false statements of a material fact for the purpose of

  accessing, selecting, obtaining, viewing, downloading, retaining, printing, and using information and

  materials from the CWC Members-Only Site

         261.    At the time the false statements of a material fact were made, the Defendants knew

  them to be false, and did so with the intent to deceive and mislead CWC.

         262.    The false representations and concealed facts were material. Defendants Littler,

  Gibbons, and Does 1-10 would not have been allowed access to the CWC Members-Only Site had

  CWC known the true identity since the Defendants were ineligible for CWC membership.

         263.    CWC relied on the false representations of a material fact understanding that the

  access was based on the Company A employee and not on Defendants Littler, Gibbons, and Does 1-

  10. CWC understood the credentials were used by a CWC member when in fact the credentials were

  used by individuals associated with a law firm that was ineligible for CWC membership.

         264.    As part of the intent to defraud and intent to mislead, as described above, Defendant

  Gibbons made fraudulent statements to obtain the login credentials of the Company A Employee. By



                                                   76
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 80 of 93 PageID# 7219




  using the credentials of another individual, Defendant Gibbons sought to bypass the restriction that

  law firms and its shareholders “are not eligible for [CWC] membership”41 or to access and obtain

  information and copyright materials from the CWC Members-Only Site.

             265.    The fraud by Defendants Littler, Gibbons, and Does 1-10 resulted in damages to CWC

  as a voluminous amount of CWC’s intellectual property and information was misappropriated and

  obtained by, and used for the benefit and profit of, Defendant Littler.

             266.    The Defendants benefitted at the expense of CWC by obtaining, using and the CWC

  information and materials. The Defendants were unjustly enriched by obtaining the value of the

  information, including based on the production costs of CWC to create the content.

             267.    The Defendants acted under circumstances amounting to a willful and wanton

  disregard for CWC’s rights. As noted above, Defendant Gibbons made repeated false statements to

  obtain the credentials from the Company A employee which he used to access the CWC Members-

  Only Site. After obtaining the credentials, he used them repeatedly over seventeen (17) months to

  fraudulently access, download and/or infringe CWC restricted content which he used to benefit and

  profit Defendant Littler. CWC is informed and believes and, based thereon, he reproduced and

  created derivative works from the CWC materials, used the CWC information and materials in

  Littler’s legal business with Littler clients and others. As a result of the fraud, Defendants Littler and

  Gibbons obtained restricted information from the CWC Members-Only Site which they used to

  benefit and profit Littler.

             268.    As set forth above, in committing each of these acts in this count, the Littler

  Defendants were acting as a representative and agent of Littler and within the course and scope of

  their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.



  41
       See Exhibit C (CWC Membership Application).

                                                     77
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 81 of 93 PageID# 7220




             269.   CWC has suffered damages as a direct and proximate result of the misleading and

  fraudulent statements.

             270.   CWC is entitled to recover appropriate damages, interest, costs and attorney’s fees,

  where applicable, from the Defendants.

             271.   CWC is entitled to punitive damages against the Defendants to be determined by the

  jury in its sole discretion.

             272.   CWC seeks equitable relief, including disgorgement of profits, as the court deems

  appropriate.

       XI.      COUNT 6: DIRECT AND CONTRIBUTORY COPYRIGHT INFRINGEMENT
                           (Defendants Littler, Gokturk, and Does 1-10)

             273.   CWC re-alleges and incorporates by reference all of the foregoing paragraphs, as

  though set forth herein in full.

             274.   In 2019, Defendants Littler, Gokturk, and Does 1-10 infringed (including creating

  derivative works of) the 2017 CWC Pre-Existing Big Data Analytics Presentation42 and the Basic

  EEO and Affirmative Action Course,43 copyrighted works listed in Exhibit B (CWC Copyright

  Registrations) attached hereto and incorporated herein.

             275.   The unauthorized reproduction, distribution, display and creation of a derivative work

  by Defendants Littler, Gokturk, and Does 1-10 infringes CWC’s exclusive rights in violation of the

  Copyright Act.

             276.   These acts were done without CWC’s permission, contrary to CWC’s stated policies,

  and despite copyright notices attached to those documents.




  42
     “Big Data Analytics and Artificial Intelligence: The Compliance and Diversity Implications Of Automating Early
  Stage Recruitment” (presented on May 12, 2017) (“2017 CWC Pre-Existing Big Data Analytics Presentation”)
  (Copyright Registration No. TX0008882252).
  43
     “Basic EEO and Affirmative Action Course” (Copyright Registration No. TX0008961575).

                                                           78
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 82 of 93 PageID# 7221




         277.    CWC is informed and believes and, based thereon, alleges, and to be fully determined

  at trial, Defendants Littler, Gokturk, and Does 1-10 produced an indeterminate number of infringing

  derivative works based on one or more of the 2017 CWC Pre-Existing Big Data Analytics

  Presentation and the Basic EEO and Affirmative Action Course in client communications or other

  work product produced for the benefit of Littler. Thus, Defendants Littler, Gokturk, and Does 1-10

  have committed and/or are liable for copyright infringement.

         278.    Defendants Littler, Gokturk and Does 1-10 had knowledge of the infringing activity.

  For example, each CWC copyrighted work bore a copyright notice identifying Plaintiff as the owner

  of the copyright protected work. The copyright notices were removed or disregarded so the CWC

  content could be used for the benefit and profit of Defendant Littler including the creation and use of

  derivative works.

         279.    Defendant Gokturk also was familiar with the steps taken by CWC to protect its

  intellectual property. Defendant Gokturk had drafted CWC materials that bore these copyright

  notices.

         280.    CWC is informed and believes and, based thereon, alleges, and to be fully determined

  at trial, that Defendants Littler, Gokturk and Does 1-10 induced, caused or materially contributed to

  the infringing conduct of another. For example, once the CWC works were introduced to the Littler

  infrastructure, platform and resources (including the use of Littler’s IP address, computing and

  network resources, and branding and other materials), the CWC works became available to others

  either by reproducing, distributing, sharing or making them available to others at Littler.

         281.    Defendant Littler facilitated, encouraged and materially contributed to such

  infringement by continuing to provide its network and the facilities necessary for the recurring and




                                                    79
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 83 of 93 PageID# 7222




  ongoing infringements on the Littler infrastructure, platform and resources (including the use of

  Littler’s IP address, computing and network resources, and branding and other materials).

         282.    Each infringement of CWC’s copyrighted works constitutes a separate and distinct act

  of infringement.

         283.    The specific acts of copyright alleged in the Complaint, as well as Defendants Littler,

  Gokturk, and Does 1-10 entire course of conduct, have caused and are causing CWC great and

  incalculable damage. To date, despite CWC’s attempt to receive a complete accounting from Littler

  of any and all potential derivative uses of the works listed in Exhibit B (CWC Copyright

  Registrations), the scope of Littler’s infringement, potential republication of infringing materials, or

  other potentially ongoing acts of infringement has yet to be determined. Unless this Court provides

  injunctive relief, any ongoing infringement would be an irreparable injury for which CWC would

  have no adequate remedy at law.

         284.    As set forth above, in committing each of these acts in this count, the Littler

  Defendants were acting as a representative and agent of Littler and within the course and scope of

  their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

         285.    As previously described, Defendants Littler, Gokturk, and Does 1-10 acts of

  infringement were committed willfully.

         286.    CWC is entitled to actual damages and any additional profits of Defendants under 17

  U.S.C. § 504(a).

         287.    Defendants Littler, Gokturk, and Does 1-10 conduct caused and, unless enjoined by

  this Court, will continue to cause CWC irreparable injury which cannot be fully compensated or

  measured in monetary terms. CWC has no adequate remedy at law and is entitled to a permanent




                                                    80
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 84 of 93 PageID# 7223




  injunction prohibiting the reproduction, distribution, sale, or other use or exploitation of the

  Copyrighted materials, under 17 U.S.C. § 502.

                  XII. COUNT 7: ALTERATION OR REMOVAL OF
           COPYRIGHT MANAGEMENT INFORMATION UNDER 17 U.S.C. § 1202
                      (Defendants Littler, Gokturk, and Does 1-10)

          288.    CWC re-alleges and incorporates by reference all of the foregoing paragraphs, as

  though set forth herein in full.

          289.    The 2017 CWC Pre-Existing Big Data Analytics Presentation and CWC’s training

  presentation entitled Basic EEO and Affirmative Action Course contained copyright notices

  identifying Plaintiff as the owner of the copyright protected presentation.

          290.    The inclusion of a copyright notice, including the identity of Plaintiff, constitutes

  “copyright management information” as defined in 17 U.S.C. § 1202(c).

          291.    Defendants Littler, Gokturk, and Does 1-10 without authority of Plaintiff or the law,

  intentionally removed and/or altered and have caused and induced others to remove and/or alter such

  copyright management information from Plaintiff’s subject works, and have thereafter distributed the

  improperly modified works, having reasonable grounds to know that such acts will induce, enable,

  facilitate or conceal an infringement of copyright in violation of 17 U.S.C. § 1202(b)(l) and (3).

          292.    Defendants Littler, Gokturk, and Does 1-10’s removal or alteration of copyright

  management information from Plaintiff’s subject works, and its subsequent distribution of the

  improperly modified, works was, and is, willful and intentional, and was, and is, executed with full

  knowledge of Plaintiff’s rights under copyright law, and in disregard of Plaintiff’s rights.

          293.    As set forth above, in committing each of these acts in this count, the Littler

  Defendants were acting as a representative and agent of Littler and within the course and scope of

  their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.



                                                    81
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 85 of 93 PageID# 7224




          294.    Plaintiff is entitled to recover its actual damages suffered as a result of the violation

  and any profits of Defendants Littler, Gokturk, and Does 1-10 attributable to the violation and not

  taken into account in computing actual damages, or, at Plaintiff’s election, statutory damages pursuant

  to 17 U.S.C. § 1203(c).

          295.    Plaintiff is entitled to recover costs and attorney’s fees from the Defendants pursuant

  to 17 U.S.C. § 1203(b)(4) and (5).

          296.    Defendants Littler, Gokturk, and Does 1-10’s violations of 17 U.S.C. §§ 1202(b)(l)

  and (3) have caused, and, unless restrained by this Court, will continue to cause, irreparable injury to

  Plaintiff not fully compensable in monetary damages. Pursuant to 17 U.S.C. § 1203(b)(l), Plaintiff is

  entitled to a preliminary and permanent injunction enjoining Defendants Littler, Gokturk, and Does

  1-10 from further such violations.

      XIII. COUNT 8: VICARIOUS COPYRIGHT INFRINGEMENT OF CWC WORKS
                          (Defendant Littler and Does 1-10)

          297.    CWC re-alleges and incorporates by reference all of the foregoing paragraphs, as

  though set forth herein in full.

          298.    As alleged above, CWC owns registered copyrights for the CWC Copyrighted Works

  for each of the Claim Numbers listed in Exhibit B (CWC Copyright Registrations).

          299.    Beginning at a time unknown, but at least by November 16, 2018 through at least

  March 18, 2020, Defendants Littler, Gibbons, and Does 1-10, using the Littler infrastructure, platform

  and resources (including the use of Littler’s IP address, computing and network resources, and

  branding and other materials), reproduced, distributed, displayed, and made derivative works of these

  works, which were located in the CWC Members-Only Site, and as otherwise described above. The

  unauthorized reproduction, distribution, display, and/or creation of a derivative work by Defendants




                                                     82
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 86 of 93 PageID# 7225




  Littler, Gibbons, and Does 1-10 infringes CWC’s exclusive rights in violation of the Copyright Act.

  This conduct constitutes direct infringement in violation of 17 U.S.C. §§ 106 and 501 et seq.

           300.     The copyright infringement in this case was voluminous, persistent, and extensive,

  involving different forms of infringement as described above and spanning over 489 days during the

  period of infringement from November 16, 2018 through at least March 18, 2020.

           301.     Each infringement of CWC’s copyrighted works constitutes a separate and distinct act

  of infringement.

           302.     Each infringement was done without CWC’s permission, contrary to CWC’s stated

  policies, and despite copyright notices attached to those documents.

           303.     Under a claim of vicarious copyright infringement, knowledge of the infringing

  conduct is not required.44 Instead, the focus is on whether the defendant profited directly from the

  infringement and had the right and ability to supervise the infringing activity as described in this

  Third Amended Complaint.

           304.     Defendant Littler had the right and ability to supervise, control and terminate the

  voluminous and extensive infringing conduct described in this Third Amended Complaint, as further

  described below, that took place using the Littler infrastructure, platform and resources (including

  the use of Littler’s IP address, computing and network resources, and branding and other materials),

  and is liable as a vicarious copyright infringer for the direct infringements described above.

           305.     Defendant Littler controls and supervises the day-to-day activities taking place in the

  Littler law firm and owns and operates the Littler infrastructure, platform and resources (including

  the use of Littler’s IP address, email systems, computing and network resources, and branding and


  44
    See, e.g., Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 930 n.9 (2005) (noting the vicarious
  copyright liability theory “allows imposition of liability when the defendant profits directly from the infringement and
  has a right and ability to supervise the direct infringer, even if the defendant initially lacks knowledge of the
  infringement”) (emphasis added).

                                                             83
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 87 of 93 PageID# 7226




  other materials) through which each act of the copyright infringement took place in this case for the

  benefit and profit of Defendant Littler.

         306.    Defendant Littler had a supervisory and controlling relationship over Defendants

  Gibbons, Gokturk, and Does 1-10 concerning the legal and other services they provide on behalf of

  Littler, as agents and representatives of Littler, and their interactions and communications with

  current and prospective Littler clients.

         307.    For example, Defendant Littler had the right and ability to supervise and control the

  infringing conduct for the benefit and profit of, Defendant Littler, in the name or on behalf of

  Defendant Littler or using the resources of Defendant Littler through a variety of means including (1)

  by hiring, promoting, providing bonuses and determining compensation for its shareholders,

  associates, attorneys, principals or employees, or other agents; (2) through employment and other

  agreements with its shareholders, associates, attorneys, principals or employees, or other agents;

  (3) by providing, permitting, conditioning, restricting or limiting access to the Littler infrastructure,

  platform and resources (including the use of Littler’s IP address, email systems, computing and

  network resources, and branding and other materials); (4) by allowing and blocking access to a

  particular environment or site for any reason; (5) through financial and staff support to its

  shareholders, associates, attorneys, principals or employees, or other agents in the performance of

  their duties and the delivery of legal services to current and prospective clients; (6) through policies

  that apply to its shareholders, associates, attorneys, principals or employees, or other agents; (7) by

  establishing parameters for the delivery of Littler services, exercising control over the services

  consistent with Littler’s standards; (8) by providing terms and parameters to generate business and

  obtain profits for Littler; (9) by establishing processes and procedures to review and approve client

  invoices and oversee other financial aspects in which Littler manages its business and the provision



                                                     84
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 88 of 93 PageID# 7227




  of legal services; (10) through the ability to discharge, terminate or modify Defendant Littler’s

  relationship with its shareholders, associates, attorneys, principals or employees, or other agents; and

  (11) through the ability to monitor and supervise the conduct of its shareholders, associates, attorneys,

  principals or employees, or other agents in the performance of their duties.

         308.    Defendant Littler, self-described as “the largest global employment and labor law

  practice, with more than 1,500 attorneys in 80 offices worldwide,” provides employers with legal

  advice on how to avoid the type of infringement of copyrighted content along with other forms of the

  misappropriation of intellectual property that occurred in this case. Defendant Littler also provides

  legal guidance to employers about the legal risks in hiring employees from competitors.

         309.    As described above, Defendant Littler possessed an obvious and direct financial

  interest in the infringing activity. The infringement of CWC works was conducted by Defendants

  Gibbons, Gokturk, and Does 1-10 using the name and resources of Defendant Littler, promoting the

  legal business of Defendant Littler, and billing for legal serves on behalf of Defendant Littler.

         310.    Defendant Littler benefitted financially since the availability of the infringing

  materials was made and used to draw and maintain current or prospective clients.

         311.    Defendant Littler billed Littler clients using the infringed CWC works in this case in

  providing legal and other services.

         312.    Defendant Littler derived revenues by using the infringed CWC works in this case in

  providing legal and other services.

         313.    The specific acts of copyright infringement alleged in the Complaint have caused and

  are causing CWC great and incalculable damage. The scope of Littler’s infringement, potential

  republication of infringing materials, or other potentially ongoing acts of infringement has yet to be




                                                     85
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 89 of 93 PageID# 7228




  determined. Unless this Court provides injunctive relief, any ongoing infringement would be an

  irreparable injury for which CWC would have no adequate remedy at law.

         314.    As described above, the acts of infringement by Defendants Littler, Gibbons, Gokturk,

  and Does 1-10 were committed “willfully” under 17 U.S.C. § 504(c)(2).

         315.    CWC is entitled to maximum statutory damages, pursuant to 17 U.S.C. § 504(c), with

  respect to each applicable work infringed, or such other amounts as may be proper under 17 U.S.C.

  § 504(c).

         316.    CWC is entitled to its actual damages and disgorgement of any profits of the

  Defendants with respect to each applicable work infringed, as will be proven at trial, under 17 U.S.C.

  §§ 504(a), 504(b).

         317.    CWC is entitled to its costs, including reasonable attorneys’ fees, under 17 U.S.C. §

  505, where applicable.

         318.    The conduct of Defendants Littler, Gibbons, Gokturk, and Does 1-10 caused and,

  unless enjoined by this Court, will continue to cause CWC irreparable injury which cannot be fully

  compensated or measured in monetary terms. CWC has no adequate remedy at law and is entitled to

  a permanent injunction prohibiting the reproduction, distribution, sale, or other use or exploitation of

  the Copyrighted materials, under 17 U.S.C. § 502.

                                        PRAYER FOR RELIEF

  WHEREFORE, CWC requests that the Court grant the following relief:

         A.      Enter judgment in CWC’s favor on each count;

         B.      Enter judgment against Defendant Littler that it is has infringed CWC’s copyrighted

  works, violated the Computer Fraud and Abuse Act, engaged in the Alteration or Removal of

  Copyright Management Information, and engaged in Fraud;



                                                    86
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 90 of 93 PageID# 7229




         C.      Enter judgment against Defendant Gibbons that he has infringed CWC’s copyrighted

  works, violated the Computer Fraud and Abuse Act, and engaged in Fraud;

         D.      Enter judgment against Defendant Gokturk that she has infringed CWC’s copyrighted

  works, and engaged in the Alteration or Removal of Copyright Management Information;

         E.      An order for an accounting (1) to identify, recover and return all misappropriated

  CWC information and material, including but not limited to derivative works, in the possession,

  custody and control of the Defendants and any third parties that the Defendants provided, reproduced,

  or shared CWC information and material, (2) of any monetary benefits, and (3) other benefits received

  by each Defendant as a result of their unlawful acts;

         F.      Grant a preliminary and permanent injunction (a) restraining and enjoining

  Defendants and any of their principals, officers, agents, servants, employees, attorneys, successor and

  assigns, and all persons in active concert or participation with them, from (i) making any unauthorized

  access to any CWC protected computer system, (ii) all further unauthorized reproduction of any

  works published by CWC, display of works published by CWC, and distribution of copies of works

  published by CWC or preparation of derivative works from works published by CWC, and (iii)

  assisting, aiding, or abetting any other person or entity in engaging in or performing any of the

  activities referred to in subparagraphs (i) through (ii) above; and (b) ordering Defendants and any of

  their principals, officers, agents, servants, employees, attorneys, successor and assigns, and all

  persons in active concert or participation with them, to permanently delete and destroy any of CWC’s

  copyrighted works within their possession with a signed affidavit certifying completion of such

  deletion/destruction;

         G.      Grant a preliminary and permanent injunction (a) restraining and enjoining

  Defendants and any of their principals, officers, agents, servants, employees, attorneys, successor and



                                                    87
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 91 of 93 PageID# 7230




  assigns, and all persons in active concert or participation with them, from (i) directly or indirectly

  continuing to violate 17 U.S.C. §§ 1202(b)(1) and (3), and (ii) assisting, aiding, or abetting any other

  person or entity in engaging in or performing any of the activities referred to in subparagraphs (i)

  above;

           H.    Order the impounding of all copies made or derivative works of CWC’s copyrights in

  violation of the exclusive rights of CWC and records documenting the manufacture, sale, or receipt

  of things involved in any such violation, under 17 U.S.C. § 503(a);

           I.    Order the “destruction or other reasonable disposition of all copies” that were “made

  or used in violation of” CWC’s exclusive copyright rights, under 17 U.S.C. § 503(b);

           J.    Order actual damages and disgorgement of any profits of the Defendants with respect

  to each applicable work infringed, as will be proven at trial, under 17 U.S.C. §§ 504(a), 504(b).

           K.    Enter judgment against Defendants and in favor of CWC for compensatory damages;

           L.    An award of statutory damages of $1.65 million as a result of Defendants’ willful

  infringement of CWC’s copyrighted works;

           M.    An award of statutory damages as a result of the Alteration or Removal of Copyright

  Management Information;

           N.    Order the Defendants to file with the Court and serve upon CWC, within 30 days after

  entry of final judgment, a report in writing and under oath setting forth in detail the manner and form

  by which each Defendant has complied with the provisions set forth in Paragraphs F, G, H, and I of

  this Prayer for Relief;

           O.    An award for the costs of this action, including reasonable attorneys’ fees, where

  applicable, pursuant to 17 U.S.C. § 505, 18 U.S.C. § 1030, 17 U.S.C. § 1203, and other applicable

  laws;



                                                    88
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 92 of 93 PageID# 7231




         P.     Enter judgment against Defendants and in favor of CWC for pre-judgment and post-

  judgment interest and costs; and

         Q.     Any such other relief as this Court deems just and proper.

                                     DEMAND FOR JURY TRIAL

         Plaintiffs hereby demand a jury trial on all claims and issues so triable by right to a jury in

  accordance with Rule 38 of the Federal Rules of Civil Procedure.



   Dated: June 14, 2021                             Respectfully submitted,



                                                    MORGAN LEWIS & BOCKIUS LLP
                                                    By:       /s/ Mark L. Krotoski
                                                              /s/ J. Kevin Fee
                                                        Mark L. Krotoski (pro hac vice)
                                                        J. Kevin Fee (Virginia Bar. No. 88376)
                                                        Patrick A. Harvey (Virginia Bar No. 78565)
                                                        Jane W. Wise (pro hac vice)
                                                        Rachel E. Fertig (pro hac vice)
                                                        Stephanie L. Roberts (pro hac vice)
                                                        1111 Pennsylvania Ave. NW
                                                        Washington, DC 20004-2541
                                                        Telephone: +1.202.739.3000
                                                        Facsimile: +1.202.739.3001
                                                        mark.krotoski@morganlewis.com
                                                        kevin.fee@morganlewis.com
                                                        patrick.harvey@morganlewis.com
                                                        jane.wise@morganlewis.com
                                                        rachel.fertig@morganlewis.com
                                                        stephanie.roberts@morganlewis.com

                                                        Thomas Y. Nolan (pro hac vice)
                                                        1400 Page Mill Road
                                                        Palo Alto, CA 94304
                                                        Telephone: +1.650.843.4000
                                                        Facsimile: +1.650.843.4001
                                                        thomas.nolan@morganlewis.com

                                                        David R. Kocan (pro hac vice)
                                                        One Market, Spread Street Tower

                                                   89
Case 1:20-cv-01387-AJT-JFA Document 191 Filed 06/14/21 Page 93 of 93 PageID# 7232




                                             San Francisco, CA 94105
                                             Telephone: +1.415.442.1000
                                             Facsimile: +1.415.442.4001
                                             david.kocan@morganlewis.com

                                             Attorneys for Plaintiff and Counterclaim
                                             Defendant Center for Workplace Compliance




                                        90
